                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 1 of 49



                                                              1
                                                              2
                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                              3
                                                                                            FOR THE DISTRICT OF ARIZONA
                                                              4
                                                              5
                                                              6
                                                              7
                                                                   Shane McGough,
                                                              8                                                  No. 2:18-cv-01302-DJH-DMF
                                                                                        Plaintiff,
                                                              9
                                                                   v.
                                                             10                                                    JOINT PROPOSED FINAL
                                                                   Paul Penzone, et. al.,                          PRETRIAL ORDER
                                                             11
                                                                                        Defendants.
The Guy Law Firm, P.L.L.C.




                                                             12
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                   480.767 .3175




                                                             14
                                                             15
                                                                         Following is the Joint Proposed Final Pretrial Order to be considered at the Final
                                                             16
                                                                  Pretrial Conference in this case set for April 27, 2021 at 10:30 a.m. in Courtroom 605,
                                                             17
                                                                  Sandra Day O’Connor U.S. Courthouse, 401 West Washington, Street, Phoenix, Arizona
                                                             18
                                                                  85003. The attorneys who are responsible for the trial shall attend the Final Pretrial
                                                             19
                                                                  Conference.
                                                             20
                                                                         A. Trial Counsel for the Parties.
                                                             21
                                                                         Trial Counsel for Plaintiff
                                                             22          Steven S. Guy, Esq. (steve@steveguylaw.com)
                                                                         The Guy Law Firm, PLLC
                                                             23          10105 E. Via Linda, Ste. 103
                                                                         Scottsdale, AZ 85258
                                                             24          (480) 767-3175 (Direct)
                                                                         (480) 383-6874 (Fax)
                                                             25
                                                                         David S. Shughart, Esq. (dshughart@bmsslaw.com)
                                                             26          Beale, Micheaels, Slack & Shughart, P.C.
                                                                         7012 N. 18th Street
                                                             27          Phoenix, AZ 85020
                                                                         (602) 957-0516 (Direct)
                                                             28          (602) 285-1516 (Fax)
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 2 of 49



                                                              1
                                                                          Trial Counsel for Defendant Penzone
                                                              2           Ann Thompson Uglietta (uglietta@mcao.maricopa.gov)
                                                                          Maxine S. Mak (makm@mcao.maricopa.gov)
                                                              3           Maricopa County Attorney’s Office
                                                                          Civil Services Division
                                                              4           Security Center Building
                                                                          225 West Madison Street
                                                              5           Phoenix, AZ 85003
                                                                          (602) 506-8541 (Main)
                                                              6           (602) 506-8567 (Fax)
                                                              7           Trial Counsel for Defendant Eversole
                                                                          Daniel P. Struck (dstruck@strucklove.com)
                                                              8           Jacob B. Lee (jlee@strucklove.com)
                                                                          3100 West Ray Road, Suite 300
                                                              9           Chandler, Arizona 85226
                                                                          (480) 420-1600 (Main)
                                                             10           (480) 420-1696 (Fax)
                                                             11          B. Statement of Jurisdiction.
The Guy Law Firm, P.L.L.C.




                                                             12          This Court has jurisdiction over the Plaintiff’s federal civil rights claims pursuant to
                         Scotts dale, Ariz ona 85258-53 26




                                                                  28 U.S.C. §1331, 28 U.S.C. §1343, and 42 U.S.C. §1983 because some of Plaintiff’s claims
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  arise under the Constitution and laws of the United States. This Court has supplemental
                                   480.767 .3175




                                                             14
                                                             15   jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §1367(a) because the

                                                             16   state law claims are so closely related to the Plaintiff’s federal claims as to form part of the

                                                             17   same case and controversy. The acts and the underlying events out of which this lawsuit

                                                             18   arises occurred in Maricopa County, in the State of Arizona. Thus, venue is proper in the

                                                             19   District of Arizona pursuant to 28 U.S.C. §1391(b).

                                                             20          C. Nature of the Case.

                                                             21          Plaintiff’s Description

                                                             22          This is an excessive force, battery and civil rights case by Plaintiff Shane McGough

                                                             23   against Maricopa County Sheriff’s Deputy Shaun Eversole and Sheriff Paul Penzone (for

                                                             24   his alleged vicarious liability only on the state law claims described below). On July 15,

                                                             25   2017, Plaintiff became involved in an altercation with other Sheriff’s deputies and was

                                                             26   arrested and transported to an MCSO substation located near the Salt River in the Tonto

                                                             27   National Forest. Plaintiff alleges that while he was handcuffed and seated on a concrete

                                                             28   holding cell bench, Deputy Alden Jackson hurled him to the floor of the cell and Deputy


                                                                                                               -2-
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 3 of 49



                                                              1
                                                                  Eversole deployed his canine, Sergeant Shadow. At Defendant Eversole’s direction,
                                                              2
                                                                  Shadow was allowed to continuously bite Plaintiff for over three minutes on the upper thigh.
                                                              3
                                                                  Throughout the canine attack, Plaintiff was attempting to comply with the deputies’
                                                              4
                                                                  commands while being subjected to agonizing pain and torture. Plaintiff alleges he
                                                              5
                                                                  sustained serious injury in the canine attack and was transported to the hospital for
                                                              6
                                                                  treatment. Since the attack, Plaintiff continues to experience symptoms of post-traumatic
                                                              7
                                                                  stress disorder, numbness, tingling and has deep scarring in the bite area.
                                                              8
                                                                         Plaintiff alleges state law claims of battery and excessive force against Deputy
                                                              9
                                                                  Eversole and that Sheriff Penzone is vicariously liable under his Plaintiff’s state law claims.
                                                             10
                                                                  Plaintiff further alleges that Deputy Eversole is liable for violation of Plaintiff’s civil rights
                                                             11
                                                                  under 42 U.S.C. §1983 for violations of the Fourth Amendment of the United States
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  Constitution. Plaintiff seeks compensatory damages under his state law claims and
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  compensatory and punitive damages, costs and attorneys’ fees under his §1983 claim.
                                   480.767 .3175




                                                             14
                                                                         Defendants’ Description
                                                             15
                                                                         On July 15, 2017, Plaintiff, Shane McGough, spent the day drinking with his friends
                                                             16
                                                                  on the Salt River. As they were attempting to leave the Salt River Recreation Area,
                                                             17
                                                                  Plaintiff’s friend, who was driving, struck another vehicle, and an argument ensued. When
                                                             18
                                                                  MCSO deputies arrived, the driver fled. As deputies attempted to ascertain his identity,
                                                             19
                                                                  Plaintiff inserted himself between a deputy and a handgun in the map pocket of the truck
                                                             20
                                                                  door and began fighting with the deputy. Plaintiff, a collegiate wrestler, was able to
                                                             21
                                                                  overpower two deputies, both of whom were larger than him, and caused serious injuries to
                                                             22
                                                                  one of them—specifically, a broken leg, three broken ribs, and ligament injuries to both
                                                             23
                                                                  hands that required multiple surgeries. Other deputies arrived to the scene, but Plaintiff
                                                             24
                                                                  continued to resist lawful commands and to struggle against deputies at every opportunity.
                                                             25
                                                                         During the short drive from the Salt River Recreation Area to the MCSO substation,
                                                             26
                                                                  Plaintiff was able to move his restrained hands from behind him to in front of him, a well-
                                                             27
                                                                  recognized sign that he intended to, and would be able to, continue fighting and resisting.
                                                             28

                                                                                                                -3-
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 4 of 49



                                                              1
                                                                  Plaintiff continued to resist deputies as they escorted him into the cell, despite several
                                                              2
                                                                  warnings that if he fought, he would be bitten by Shadow, Deputy Eversole’s police canine.
                                                              3
                                                                  In the cell, Plaintiff lunged up at Deputy Jackson and attempted to strike him as Deputy
                                                              4
                                                                  Jackson tried to remove Plaintiff’s restraints, and kicked at USFS Officer Fleming several
                                                              5
                                                                  times. After being taken to the ground by Deputy Jackson, Plaintiff continued to resist,
                                                              6
                                                                  prompting Deputy Eversole to place Shadow in a controlled placement bite on Plaintiff’s
                                                              7
                                                                  upper thigh. Shadow remained on-bite as Plaintiff continued to resist and kick at deputies.
                                                              8
                                                                  Once Plaintiff was under control, and with agreement from Deputy Jackson, Deputy
                                                              9
                                                                  Eversole removed Shadow from the bite. Defendants deny all liability. The force used by
                                                             10
                                                                  Deputy Eversole was reasonable and appropriate under the circumstances, and neither
                                                             11
                                                                  violated Plaintiff’s constitutional rights nor constituted a battery. Defendants deny that
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  Plaintiff is entitled to any of the relief he seeks.
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                         D. Stipulations and Undisputed Facts and Law.
                                   480.767 .3175




                                                             14
                                                                         1. The following material facts are admitted by the parties and require no
                                                             15             proof:
                                                             16              a. At all times relevant, Deputy Eversole was an employee of Sheriff Penzone

                                                             17                  in his official capacity and was acting in the course and scope of such

                                                             18                  employment. As such, if Deputy Eversole is found liable on Plaintiff’s state-

                                                             19                  law battery claim, Sheriff Penzone is vicariously liable for Deputy Eversole’s

                                                             20                 conduct.
                                                                         2. The following material facts, although not admitted, will not be contested at
                                                             21             trial by evidence to the contrary:
                                                             22              a. None.
                                                             23          3. The following issues of law are uncontested and stipulated to by the parties:
                                                             24              a. Plaintiff fully complied with the Notice of Claim requirement of A.R.S. §12-
                                                             25                  821.01.
                                                             26              b. At the time of the events in the MCSO holding cell, Deputy Eversole acted
                                                             27                  under color of law.
                                                             28          E. Contested Issues of Fact and Law.

                                                                                                                 -4-
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 5 of 49



                                                              1
                                                                         1. The following are the material issues of fact to be tried and decided:
                                                              2
                                                                             a. Whether Deputy Eversole’s use of force in the holding cell was
                                                              3                 objectively reasonable under all of the circumstances.
                                                              4              Plaintiff’s Contention

                                                              5          Deputy Eversole’s use of force was objectively unreasonable. In this regard, the

                                                              6   most important Graham factor is “whether the suspect poses an immediate threat to the

                                                              7   safety of the officers or others.” Further, a “simple statement by an officer that he fears for

                                                              8   his safety or the safety of others is not enough; there must be objective factors to justify

                                                              9   such a concern.” Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011), quoting Deorle v.

                                                             10   Rutherford, 272 F.3d 1272, 1281 (9th Cir. 2001). This most important factor clearly weighs

                                                             11   heavily against defendants. At the time that the K-9 was deployed it is obvious that Plaintiff
The Guy Law Firm, P.L.L.C.




                                                             12   posed no threat to any of the law enforcement officers in that jail cell. He was unarmed,
                         Scotts dale, Ariz ona 85258-53 26




                                                                  contained in a jail cell, handcuffed, wearing only a bathing suit, surrounded by at least three
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  armed law enforcement officers while others were coming in and out of the cell and milling
                                   480.767 .3175




                                                             14
                                                             15   around just outside the cell door. And, though Eversole had been told Plaintiff was a

                                                             16   “fighter” at the scene of the initial arrest, and though Plaintiff was verbally belligerent and

                                                             17   profane in the cell, he was not fighting with the officers when the dog was deployed or at

                                                             18   any other time in the cell. Eversole’s and the other officer’s assertions to the contrary are

                                                             19   demonstrably false based on the video evidence. Indeed, even MCSO’s own internal affairs

                                                             20   investigators who reviewed and summarized the videos of the events did not characterize

                                                             21   anything they saw on the three holding cell videos as constituting “fighting” with or

                                                             22   “lunging” at the law enforcement officers in the holding cell.          Further, Defendants’

                                                             23   characterizations of what occurred while Plaintiff was escorted into the station and while

                                                             24   Plaintiff was in the holding cell are contradicted by the video evidence and by statements

                                                             25   made by longtime MCSO posse member Robert Buckley who gave a statement stating

                                                             26   Plaintiff was somewhat quiet and was not fighting or resisting as he was being brought into

                                                             27   the station and cell.

                                                             28

                                                                                                               -5-
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 6 of 49



                                                              1
                                                                         At the time the K9 was deployed, there was nothing that required a so-called “split
                                                              2
                                                                  second” decision as argued by Deputy Eversole. Deputy Jackson clearly and obviously
                                                              3
                                                                  jerked Plaintiff off of the bench. He did so in response to crude verbal insults, not because
                                                              4
                                                                  he perceived Plaintiff to be fighting. And immediately after he was pulled from the bench,
                                                              5
                                                                  Plaintiff loudly announced, “I’ll get on the ground.” When the K9 was deployed and
                                                              6
                                                                  throughout its deployment, Deputy Jackson was exercising complete and dominant control
                                                              7
                                                                  over Plaintiff and all of Plaintiff’s movements on the ground were direct, reflexive and
                                                              8
                                                                  defensive responses to the painful dog bites, not indicative of any kind of aggression or
                                                              9
                                                                  fighting.
                                                             10
                                                                         Another factor in the use of force analysis is the relationship of the need for the use
                                                             11
                                                                  of force compared to the severity of the force used. For the reasons stated above, no force
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  was needed at the time the K-9 was deployed. Plaintiff was handcuffed in a jail cell. The
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  officers involved were removing his restraints and if Plaintiff’s actions inhibited their
                                   480.767 .3175




                                                             14
                                                                  removal, they could easily have just left him alone in the cell until he calmed down. But
                                                             15
                                                                  even if some minimal force was needed in order to remove Plaintiff’s handcuffs, it was
                                                             16
                                                                  clearly enough that Jackson had Plaintiff pinned to the ground under complete control.
                                                             17
                                                                         On this proportionality issue, defendants argue that the amount of force was
                                                             18
                                                                  “moderate at most.” But, contrary to the Defendants’ contention, the court has already
                                                             19
                                                                  found that the type and amount of force used was significant. [Doc. 136 at p. 15].
                                                             20
                                                                         Further, regardless of the severity of the crime that occurred at the recreation center
                                                             21
                                                                  parking lot, the events in the holding cell were removed in time and in space from the
                                                             22
                                                                  alleged commission of that crime and Defendant Eversole had almost no knowledge of what
                                                             23
                                                                  had occurred earlier. Facts unknown to Eversole regarding what occurred at the parking
                                                             24
                                                                  lot are irrelevant and not probative of any threat supposedly posed by Plaintiff while in the
                                                             25
                                                                  holding cell. The circumstances from Eversole’s standpoint must be based solely on what
                                                             26
                                                                  he knew and what he reasonably observed at the time of his use of force.
                                                             27
                                                             28

                                                                                                              -6-
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 7 of 49



                                                              1
                                                                         Plaintiffs contentions are set forth more fully in Plaintiff’s Response in Opposition
                                                              2
                                                                  to Defendants Motion for Summary Judgment (“MSJ Resp.”)[Doc. 126].
                                                              3
                                                                            Defendants’ Contention
                                                              4
                                                                         A use of force during an arrest must be “objectively reasonable” under the totality of
                                                              5
                                                                  the circumstances. Graham v. Connor, 490 U.S. 386, 397 (1989). The Court must judge the
                                                              6
                                                                  reasonableness of a particular use of force “from the perspective of a reasonable officer on
                                                              7
                                                                  the scene, rather than with the 20/20 vision of hindsight,” and must take into account “that
                                                              8
                                                                  police officers are often forced to make split-second judgments—in circumstances that are
                                                              9
                                                                  tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a
                                                             10
                                                                  particular situation.” Id. at 396–97. Analyzing these factors, Deputy Eversole’s use of force
                                                             11
                                                                  was objectively reasonable.
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                         First, the type and amount of force inflicted was moderate at most, and Plaintiff’s
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  injuries were minimal under the circumstances. Although the length of the bite was
                                   480.767 .3175




                                                             14
                                                                  significant, Deputy Eversole placed Shadow carefully, and Shadow appears to have re-
                                                             15
                                                                  adjusted only once, an act necessitated by Plaintiff’s own actions. Moreover, Deputy
                                                             16
                                                                  Eversole’s use of the tactical out procedure ensured that Plaintiff suffered only puncture
                                                             17
                                                                  wounds, as opposed to tearing damage that potentially could have resulted. Plaintiff claims
                                                             18
                                                                  only some scarring, but no loss of function, and claims only some brief follow-up wound
                                                             19
                                                                  care and a few mental health appointments.
                                                             20
                                                                         Second, Plaintiff’s crime was severe, and his actions posed an immediate threat to
                                                             21
                                                                  the safety of Deputy Eversole and the others. After punching Deputy Finney in the face,
                                                             22
                                                                  throwing an elbow into Deputy Crissinger’s face, and leaving Deputy Crissinger with
                                                             23
                                                                  extensive injuries to his hands that will leave him unable to return to field duty, as well as
                                                             24
                                                                  several broken bones, Plaintiff continued to refuse to follow lawful orders, moved his
                                                             25
                                                                  restrained hands from behind him to in front of him, attempted to pull away from Deputy
                                                             26
                                                                  Jackson while being escorted into the cell, lunged at Deputy Jackson and attempted to strike
                                                             27
                                                                  him, and kicked at the deputies and Officer Fleming. All of this, despite the fact that Deputy
                                                             28

                                                                                                              -7-
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 8 of 49



                                                              1
                                                                  Eversole warned Plaintiff several times he would be bitten if he fought. Even after Shadow
                                                              2
                                                                  was deployed, Plaintiff kicked Deputy Eversole several times.
                                                              3
                                                                          Third, there can be no dispute that Plaintiff was actively resisting arrest. Considering
                                                              4
                                                                  all of the circumstances from the perspective of a reasonable officer on the scene, as the
                                                              5
                                                                  jury must, Deputy Eversole’s use of force was objectively reasonable. (See also Doc. 102,
                                                              6
                                                                  132.)
                                                              7
                                                                             b. Whether Deputy Eversole intended to, and in fact did, cause a harmful
                                                              8                 or offensive contact with Plaintiff.
                                                              9              Plaintiff’s Contention

                                                             10           Deputy Eversole has admitted that he intentionally deployed his K9 on Shane

                                                             11   McGough. He has admitted that he did so with the intention of causing Plaintiff pain. In
The Guy Law Firm, P.L.L.C.




                                                             12   his internal affairs interview, he called deployment of his K9 a “pain compliance” tool. He
                         Scotts dale, Ariz ona 85258-53 26




                                                                  deployed the dog on a barely dressed man who was handcuffed and being held down. He
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  could hear Plaintiff screaming in obvious pain. He could see Plaintiff’s reactions in
                                   480.767 .3175




                                                             14
                                                             15   response to the pain that was being inflicted. He clearly knew that his K9 was inflicting

                                                             16   injuries and that injuries from his K9s lengthy sustained and repetitive biting, releasing, and

                                                             17   reengaging were absolutely certain to occur. He had no reasonable justification for

                                                             18   deploying the K9 and he kept the K9 on its bite for over three minutes, knowing it was

                                                             19   causing pain and harmful injuries. His conduct clearly constitutes an actionable battery.

                                                             20              Defendants’ Contention

                                                             21           To establish a battery, Plaintiff must prove that Deputy Eversole “intended to cause

                                                             22   harmful or offensive contact” with him. Ryan v. Napier, 245 Ariz. 54, 59 (2018). It is not

                                                             23   enough that Deputy Eversole performed intentional acts; he must have “desire[d] to cause

                                                             24   [the] consequences of his act, or . . . believe[d] that the consequences [were] substantially

                                                             25   certain to result from it.” Id. (quoting Restatement (Second) of Torts § 8A, cmt. a & b).

                                                             26           Deputy Eversole deployed Shadow using a placement bite after Plaintiff had just

                                                             27   lunged twice at Officer Fleming when he appeared to Deputy Eversole to come off the

                                                             28   bench in an aggressive manner towards Deputy Jackson. Deputy Eversole did so based on


                                                                                                                -8-
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 9 of 49



                                                              1
                                                                  (1) his knowledge of the incident at Salt River Recreation; (2) the level of agitation and
                                                              2
                                                                  aggression he personally observed in Plaintiff during his interactions with Plaintiff up to
                                                              3
                                                                  that point; and (3) Plaintiff’s apparent attempt to physically attack Deputy Jackson. He kept
                                                              4
                                                                  Shadow on-bite because the situation was not under control, such that the use of force could
                                                              5
                                                                  not safely be removed. Deputy Eversole’s sole concern was Plaintiff’s compliance with law
                                                              6
                                                                  enforcement directives and demonstrated ability and inclination to assault law enforcement
                                                              7
                                                                  officers. He was not trying to inflict pain, frighten Plaintiff, make him submit through pain,
                                                              8
                                                                  or punish him, and he released Shadow as soon as he determined it was safe to do so.
                                                              9
                                                                  Because Plaintiff was “attempting to commit, committing [and] [had attempted to flee] after
                                                             10
                                                                  having committed . . . a felony criminal act,” (i.e., aggravated assault on Deputies Crissinger,
                                                             11
                                                                  Finney, Jackson, and Eversole and Officer Fleming), Deputy Eversole is presumed to have
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  been acting reasonably in using force to protect himself or others and/or to effect Plaintiff’s
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  arrest. See A.R.S. § 12-716(A)(1). (See also Doc. 102, 132.)
                                   480.767 .3175




                                                             14
                                                                             c. Whether a reasonable person in Deputy Eversole’s situation would have
                                                             15                 believed that the use of force was immediately necessary to protect
                                                                                himself against Plaintiff’s use or attempted use of physical force, and
                                                             16                 whether Deputy Eversole used more physical force than would have
                                                             17                 appeared necessary to a reasonable person in that situation.

                                                             18              Plaintiff’s Contention

                                                             19          For the same reasons discussed in Plaintiff’s Contention as to subsection a. above,

                                                             20   there is no legal justification for Eversole’s use of force in the first place or for the duration

                                                             21   and severity of his use of force. Nor could he have reasonably believed under the

                                                             22   circumstances that his conduct was lawful. See also, MSJ Resp. [Doc. 126].

                                                             23              Defendants’ Contention

                                                             24          A.R.S. § 13-404(A) provides that physical force is justified “when and to the extent

                                                             25   a reasonable person would believe that [it] is immediately necessary to protect himself

                                                             26   against the other’s use or attempted use of unlawful physical force.” As set forth above,

                                                             27   Plaintiff had demonstrated an ability and intent to harm uniformed law enforcement officers.

                                                             28   His continued refusal to obey lawful orders, maneuvering of his hands into a fighting


                                                                                                                -9-
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 10 of 49



                                                              1
                                                                  position, attempts to pull away from Deputy Jackson during his escort into the cell, lunges
                                                              2
                                                                  at Deputy Jackson and others, and kicks at Deputy Jackson, Deputy Eversole, and Officer
                                                              3
                                                                  Fleming support a finding that a reasonable person would have believed that force was
                                                              4
                                                                  necessary for Deputy Eversole to protect himself. Deputy Eversole deployed Shadow based
                                                              5
                                                                  on (1) his knowledge of the incident at Salt River Recreation; (2) the level of agitation and
                                                              6
                                                                  aggression he personally observed in Plaintiff during his interactions with Plaintiff up to
                                                              7
                                                                  that point; and (3) Plaintiff’s apparent attempt to physically attack Deputy Jackson. He kept
                                                              8
                                                                  Shadow on-bite because the situation was not under control, such that the use of force could
                                                              9
                                                                  not safely be removed. Deputy Eversole’s sole concern was Plaintiff’s compliance with law
                                                             10
                                                                  enforcement directives and demonstrated ability and inclination to assault law enforcement
                                                             11
                                                                  officers. He was not trying to inflict pain, frighten Plaintiff, make him submit through pain,
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  or punish him, and he released Shadow as soon as he determined it was safe to do so. (See
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  also Doc. 102, 132.)
                                   480.767 .3175




                                                             14
                                                                             d. Whether a reasonable person in Deputy Eversole’s situation would have
                                                             15                 believed that physical force was immediately necessary to protect
                                                                                another against Plaintiff’s use or attempted use of physical force, and
                                                             16                 whether Deputy Eversole used more physical force than would have
                                                             17                 appeared necessary to a reasonable person in that situation.

                                                             18              Plaintiff’s Contention

                                                             19          For the same reasons discussed in Plaintiff’s Contention as to subsection a. above,

                                                             20   there is no legal justification for Eversole’s use of force in the first place or for the duration

                                                             21   of his use of force. Nor could he have reasonably believed under the circumstances that his

                                                             22   conduct was lawful. See also, MSJ Resp. [Doc. 126].

                                                             23              Defendants’ Contention

                                                             24          A.R.S. § 13-406 provides that physical force is justified “to protect a third person if,

                                                             25   under the circumstances as a reasonable person would believe them to be, such person

                                                             26   would be justified under § 13-404 … in threatening or using physical force … to protect

                                                             27   himself against the unlawful physical force … a reasonable person would believe is

                                                             28   threatening the third person he seeks to protect.” As set forth above, Plaintiff had


                                                                                                                - 10 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 11 of 49



                                                              1
                                                                  demonstrated an ability and intent to harm uniformed law enforcement officers. His
                                                              2
                                                                  continued refusal to obey lawful orders, maneuvering of his hands into a fighting position,
                                                              3
                                                                  attempts to pull away from Deputy Jackson during his escort into the cell, lunges at Deputy
                                                              4
                                                                  Jackson and others, and kicks at Deputy Jackson, Deputy Eversole, and Officer Fleming
                                                              5
                                                                  support a finding that a reasonable person would have believed that force was necessary for
                                                              6
                                                                  Deputy Eversole to protect Deputy Jackson and Officer Fleming. Deputy Eversole deployed
                                                              7
                                                                  Shadow based on (1) his knowledge of the incident at Salt River Recreation; (2) the level
                                                              8
                                                                  of agitation and aggression he personally observed in Plaintiff during his interactions with
                                                              9
                                                                  Plaintiff up to that point; and (3) Plaintiff’s apparent attempt to physically attack Deputy
                                                             10
                                                                  Jackson. He kept Shadow on-bite because the situation was not under control, such that the
                                                             11
                                                                  use of force could not safely be removed. Deputy Eversole’s sole concern was Plaintiff’s
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  compliance with law enforcement directives and demonstrated ability and inclination to
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  assault law enforcement officers. He was not trying to inflict pain, frighten Plaintiff, make
                                   480.767 .3175




                                                             14
                                                                  him submit through pain, or punish him, and he released Shadow as soon as he determined
                                                             15
                                                                  it was safe to do so. (See also Doc. 102, 132.)
                                                             16
                                                                             e. Whether a reasonable person would have believed the force used by
                                                             17                 Deputy Eversole was immediately necessary to arrest or detain Plaintiff;
                                                                                whether Deputy Eversole made known the purpose or the arrest or
                                                             18                 detention if it was not otherwise known and reasonable to do so; and
                                                             19                 whether a reasonable person would believe the arrest or detention of
                                                                                Plaintiff to be lawful.
                                                             20
                                                                             Plaintiff’s Contention
                                                             21
                                                                         For the same reasons discussed in Plaintiff’s Contention as to subsection a. above,
                                                             22
                                                                  there is no legal justification for Eversole’s use of force in the first place or for the duration
                                                             23
                                                                  of his use of force. Eversole was not making an arrest or detaining Plaintiff when he
                                                             24
                                                                  deployed his K-9. Plaintiff had already been arrested, detained and confined to a jail cell.
                                                             25
                                                                  Nor could he have reasonably believed that deploying a police K-9 on an unarmed,
                                                             26
                                                                  contained, restrained and well controlled pre-trial detainee for over three minutes was
                                                             27
                                                                  “immediately necessary to effect [his] arrest or detention or to prevent [his] escape.” Nor
                                                             28

                                                                                                                - 11 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 12 of 49



                                                              1
                                                                  could he have reasonably believed under the circumstances that his conduct was lawful. See
                                                              2
                                                                  also, MSJ Resp. [Doc. 126].
                                                              3
                                                                            Defendants’ Contention
                                                              4
                                                                         “[A.R.S. §] 13-409 provides a justification defense for law enforcement officers who
                                                              5
                                                                  use physical force[.]” Ryan, 245 Ariz. at 62. As set forth above, Plaintiff had demonstrated
                                                              6
                                                                  an ability and intent to harm uniformed law enforcement officers. His continued refusal to
                                                              7
                                                                  obey lawful orders, maneuvering of his hands into a fighting position, attempts to pull away
                                                              8
                                                                  from Deputy Jackson during his escort into the cell, lunges at Deputy Jackson and others,
                                                              9
                                                                  and kicks at Deputy Jackson, Deputy Eversole, and Officer Fleming support a finding that
                                                             10
                                                                  a reasonable person would have believed that force was necessary to arrest or detain
                                                             11
                                                                  Plaintiff. Plaintiff was well aware of the reason for his arrest, as he had just assaulted two
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  uniformed deputies at the Salt River Recreation Area, one of whom suffered several broken
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  bones and required transport from the scene in an ambulance. It was therefore reasonable
                                   480.767 .3175




                                                             14
                                                                  for Deputy Eversole to believe that Plaintiff was aware of the purpose of the arrest or
                                                             15
                                                                  detention even if he did not personally explain it to him. Indeed, Deputy Hossack had
                                                             16
                                                                  informed Plaintiff of the reason for his arrest and detention, and a reasonable person would
                                                             17
                                                                  believe the arrest and detention to be lawful under the circumstances. Deputy Eversole did,
                                                             18
                                                                  however, give Plaintiff several warnings during the escort from Officer Fleming’s vehicle
                                                             19
                                                                  into the cell that he would be bitten if he fought—warnings Plaintiff ignored. Deputy
                                                             20
                                                                  Eversole’s use of force was therefore justified. (See also Doc. 102, 132.)
                                                             21
                                                                            f. Whether Plaintiff suffered any physical or emotional injuries as a result
                                                             22                of Deputy Eversole’s actions or omissions, and if so, the extent of any
                                                                               such injuries.
                                                             23
                                                                            Plaintiff’s Contention
                                                             24
                                                                         Plaintiff suffered multiple deep puncture wounds and lacerations from Shadow
                                                             25
                                                                  biting him. His injuries required follow up wound care and prophylactic antibiotic
                                                             26
                                                                  medication to prevent possible infection from the dog bites. The dog bites have left
                                                             27
                                                                  Plaintiff with numbness and deep and discolored permanent scars on his upper thigh area.
                                                             28

                                                                                                              - 12 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 13 of 49



                                                              1
                                                                  Plaintiff also received counseling from a mental health therapist for emotional distress. The
                                                              2
                                                                  Court has already found that these injuries are significant.
                                                              3
                                                                                It is undisputed that Shadow bit Plaintiff’s leg for more than
                                                              4                 three minutes. In addition, Defendants do not dispute that
                                                                                Plaintiff suffered serious injuries to his leg as a result of the dog
                                                              5                 bite. Defendants nonetheless characterize the type and amount
                                                                                of force inflicted “as moderate at most.” (Doc. 102 at 12). The
                                                              6                 Court disagrees, and has no trouble finding that the type and
                                                                                amount of force used was significant. Intermediate or
                                                              7                 significant force is “capable of inflicting significant pain and
                                                                                causing serious injury.” Young v. Cnty. of L.A., 655 F.3d 1156,
                                                              8                 1161 (9th Cir. 2011) (“while less severe than deadly force,
                                                                                [intermediate force] nonetheless present[s] a significant
                                                              9                 intrusion upon an individual’s liberty interests”). Plaintiff’s
                                                                                injuries, which included multiple deep puncture wounds and
                                                             10                 lacerations, are much more akin to the “severe” injuries
                                                                                suffered by the plaintiffs in Smith, Chew, and Miller, and differ
                                                             11                 in kind and extent from the “moderate” injury sustained by the
                                                                                plaintiff in Lowry, when a police dog briefly bit the plaintiff’s
The Guy Law Firm, P.L.L.C.




                                                             12                 lip.
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13   [Doc 136 at p. 15].
                                                                             Defendants’ Contention
                                   480.767 .3175




                                                             14
                                                             15          Plaintiff suffered only minimal injuries as a result of Deputy Eversole’s actions.

                                                             16   Deputy Eversole’s use of the placement bite and tactical out procedures ensured that

                                                             17   Plaintiff suffered only puncture wounds, as opposed to tearing damage that potentially could

                                                             18   have resulted. Plaintiff claims only some scarring, but no loss of function, and claims only

                                                             19   some brief follow-up wound care and a few mental health appointments. His post-incident

                                                             20   actions belie any claims of continued injury, whether physical or emotional.

                                                             21          The Court’s characterization of Defendants’ arguments as not disputing that Plaintiff

                                                             22   suffered serious injuries as a result of the bite is, respectfully, incorrect. Defendants argued

                                                             23   that “the type and amount of force inflicted was moderate at most”; that Plaintiff “suffered

                                                             24   only puncture wounds, as opposed to tearing damage that potentially could have resulted”

                                                             25   due to Deputy Eversole’s use of the tactical out procedure; that the physical injuries Plaintiff

                                                             26   sustained were less than those sustained by the suspects in Miller v. Clark Cty., 340 F.3d

                                                             27   959, 961 (9th Cir. 2003), Chew v. Gates, 27 F.3d 1432, 1441 (9th Cir. 1994), and Smith v.

                                                             28   Hemet, 394 F.3d 689, 701-02 (9th Cir. 2005); and that “[c]onsidering the length of the bite,


                                                                                                               - 13 -
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 14 of 49



                                                              1
                                                                  Plaintiff’s injuries are minimal,” consisting only of “some scarring, but no loss of function.”
                                                              2
                                                                  (Doc. 102 at 12–13, Doc. 132 at 10.) In any event, the Court’s statements that “the type and
                                                              3
                                                                  amount of force used was significant” and “Plaintiff’s injuries, which included multiple
                                                              4
                                                                  deep puncture wounds and lacerations, are much more akin to the ‘severe’ injuries suffered
                                                              5
                                                                  by the plaintiffs in Smith, Chew, and Miller,” were made in the context of ruling on a motion
                                                              6
                                                                  for summary judgment, in which the Court was required to draw reasonable inferences in
                                                              7
                                                                  Plaintiff’s favor as the non-moving party. It will be for the jury to decide the severity of
                                                              8
                                                                  Plaintiff’s injuries at trial.
                                                              9
                                                                              g. Whether Deputy Eversole acted pursuant to a legitimate law
                                                             10                  enforcement purpose or with ill will or spite or for the purpose of injuring
                                                                                 Plaintiff, in complete indifference to Plaintiff’s safety or rights, or in spite
                                                             11                  of a perceived risk that his actions would violate Plaintiff’s rights.
The Guy Law Firm, P.L.L.C.




                                                             12               Plaintiff’s Contention
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13           Punitive damages are recoverable under Plaintiff’s §1983 claims against Eversole.
                                   480.767 .3175




                                                             14   Smith v. Wade, 461 U.S. 30, 103 S. Ct. 1625, 75 L. Ed. 2d 632 (1983). Under Arizona law,
                                                             15   punitive damages may be awarded where the defendant’s conduct evinces an “evil mind.”
                                                             16   Rawlings v. Apodaca, 726 P.2d 565 (Ariz. 1986); Linthicum v. Nationwide Life Ins. Co.,
                                                             17   723 P.2d 675 (Ariz. 1986). An “evil mind” may be shown by evidence that defendant
                                                             18   pursued a course of conduct knowing that it created a substantial risk of significant harm to
                                                             19   others. Rawlings v. Apodaca, 726 P.2d 565, 577-78 (Ariz. 1986).
                                                             20           Eversole engaged in egregiously excessive force against Plaintiff knowing that
                                                             21   Plaintiff was in tremendous fear and pain and resulting in serious injury. Given the severity
                                                             22   and duration of the attack and the lack of any reasonable justification for it, a jury could
                                                             23   easily determine that Eversole deployed the dog as an act of vengeance because of the injury
                                                             24   to Crissinger and/or the insult to Officer Fleming. His conduct amounted to torture within
                                                             25   the meaning of the United Nations Human Rights Convention against Torture and Other
                                                             26   Cruel, Inhuman or Degrading Treatment or Punishment. See footnote. His conduct has
                                                             27   been described by Plaintiff’s expert, Mr. Katsaris, as being “excessive, egregious and
                                                             28   immensely beyond the recognized, accepted and trained law enforcement procedures.” It

                                                                                                               - 14 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 15 of 49



                                                              1
                                                                  was “without any legitimate law enforcement or penological interest, need, or necessity.”
                                                              2
                                                                  It was “purely an intentional infliction of a high level of pain” and “was not precipitated by
                                                              3
                                                                  any action” of Plaintiff. The body cam videos alone justify a substantial punitive damage
                                                              4
                                                                  award. The obvious after-the-fact fabrications and cover up by Eversole in his official
                                                              5
                                                                  reports and the lack of any MCSO discipline against Eversole for his conduct and false
                                                              6
                                                                  reporting further supports the imposition of punitive damages against him.
                                                              7
                                                                            Defendants’ Contention
                                                              8
                                                                         Punitive damages are only available on Plaintiff’s claim for excessive force against
                                                              9
                                                                  Deputy Eversole. Neither Deputy Eversole nor Sheriff Penzone may be liable for punitive
                                                             10
                                                                  damages on the battery claim. See A.R.S. § 12-820.04. To prevail on his claim for punitive
                                                             11
                                                                  damages against Deputy Eversole, Plaintiff must demonstrate that Deputy Eversole’s
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  conduct was driven by evil motive or intent, or was recklessly or callously indifferent to
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  Plaintiff’s constitutional rights. See Morgan v. Woessner, 997 F.2d 1244, 1255 (9th Cir.
                                   480.767 .3175




                                                             14
                                                                  1993) (citing Smith v. Wade, 461 U.S. 30, 56 (1983)). Deputy Eversole deployed Shadow
                                                             15
                                                                  based on (1) his knowledge of the incident at Salt River Recreation; (2) the level of agitation
                                                             16
                                                                  and aggression he personally observed in Plaintiff during his interactions with Plaintiff up
                                                             17
                                                                  to that point; and (3) Plaintiff’s apparent attempt to physically attack Deputy Jackson. He
                                                             18
                                                                  kept Shadow on-bite because the situation was not under control, such that the use of force
                                                             19
                                                                  could not safely be removed. Deputy Eversole’s sole concern was Plaintiff’s compliance
                                                             20
                                                                  with law enforcement directives and demonstrated ability and inclination to assault law
                                                             21
                                                                  enforcement officers. He was not trying to inflict pain, frighten Plaintiff, make him submit
                                                             22
                                                                  through pain, or punish him, and he released Shadow as soon as he determined it was safe
                                                             23
                                                                  to do so. Deputy Eversole did not violate Plaintiff’s rights under the Fourth Amendment,
                                                             24
                                                                  and did not act with the requisite intent to support an award of punitive damages.
                                                             25
                                                                         2. The following are the issues of law to be determined:
                                                             26
                                                                            a. Whether Deputy Eversole is entitled to qualified immunity.
                                                             27
                                                                            Plaintiff’s Contention
                                                             28

                                                                                                              - 15 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 16 of 49



                                                              1
                                                                         At the time of his use of force, Deputy Eversole knew or must have known his
                                                              2
                                                                  conduct was unlawful as would any reasonable law enforcement official. Eversole’s
                                                              3
                                                                  violation of Plaintiff’s rights is so patent and obvious that a prior body of case law on point
                                                              4
                                                                  is not required to defeat defendants’ claim of qualified immunity. Maxwell v. Cnty. of San
                                                              5
                                                                  Diego, 708 F.3d 1075, 1083 (9th Cir. 2013) (quoting Brosseau v. Haugen, 543 U.S. 194,
                                                              6
                                                                  199, 125 S. Ct. 596, 160 L. Ed. 2d 583 (2004)). Moreover, at the time of this incident there
                                                              7
                                                                  was of course binding authority in the Ninth Circuit and elsewhere that prohibited
                                                              8
                                                                  Eversole’s egregious conduct. Indeed, Mendoza v. Block, 27 F.3d 1357 (1994) and Chew
                                                              9
                                                                  v. Gates, 27 F.3d 1432 (9th Cir. 1994) state as much.
                                                             10
                                                                         Mendoza involved deployment of a police K-9 on a suspected bank robber hiding in
                                                             11
                                                                  bushes on private property whom the deputies were aware had previously been jailed for
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  bank robbery and who might be armed. A K-9 was deployed to locate and seize Mendoza.
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  Mendoza later sued the Los Angeles County deputies involved in his arrest. In discussing
                                   480.767 .3175




                                                             14
                                                                  the “clearly established” rule, the Ninth Circuit noted that it is not necessary for the plaintiff
                                                             15
                                                                  to show that the exact conduct involved has previously been held unlawful. Recognizing
                                                             16
                                                                  that some constitutional violations are patent even if there is no prior case involving the
                                                             17
                                                                  same facts, the court said:
                                                             18
                                                                                For qualified immunity purposes, a right "must [be] 'clearly
                                                             19                 established' in a more particularized, and hence more relevant,
                                                                                sense: The contours of the right must be sufficiently clear that
                                                             20                 [at the time the allegedly unlawful action is taken] a reasonable
                                                                                official would understand that what he is doing violates that
                                                             21                 right." … This does not mean that any official action is
                                                                                protected by qualified immunity "unless the very action in
                                                             22                 question has previously been held unlawful," but it does require
                                                                                that "in the light of pre-existing law the unlawfulness must be
                                                             23                 apparent." Thus, when "the defendants' conduct is so patently
                                                                                violative of the constitutional right that reasonable officials
                                                             24                 would know without guidance from the courts" that the action
                                                                                was unconstitutional, closely analogous pre-existing case law
                                                             25                 is not required to show that the law is clearly established.
                                                             26   Mendoza, 27 F.3d at 1361 (emphasis added)(internal citations omitted). Though the Court

                                                             27   affirmed the dismissal of this particular K-9 “find, seize and hold” case on qualified

                                                             28

                                                                                                                - 16 -
                                                                      Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 17 of 49



                                                              1
                                                                  immunity grounds 1, the court held that no special analysis is required where the force used
                                                              2
                                                                  is the deployment of a K-9 and that the analysis is the same with a dog deployment as it is
                                                              3
                                                                  with other applications of force such as physical restraint, use of baton or a gun. Id. at 1362.
                                                              4
                                                                  The court said, “We do not believe that a more particularized expression of the law is
                                                              5
                                                                  necessary for law enforcement officials using police dogs to understand that under some
                                                              6
                                                                  circumstances the use of such a “weapon” might become unlawful. For example, no
                                                              7
                                                                  particularized case law is necessary for a deputy to know that excessive force has been used
                                                              8
                                                                  when a deputy sics a canine on a handcuffed arrestee who has fully surrendered and is
                                                              9
                                                                  completely under control. An officer is not entitled to qualified immunity on the grounds
                                                             10
                                                                  that the law is not clearly established every time a novel method is used to inflict injury”
                                                             11
                                                                  Id. at 1362 (emphasis added).
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                           The above example of a patent violation described in Mendoza is exactly what
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  occurred here. Eversole deployed his K-9 and allowed the dog to bite plaintiff for more
                                   480.767 .3175




                                                             14
                                                                  than three minutes while Plaintiff was unarmed, handcuffed, in custody, fully contained and
                                                             15
                                                                  under the deputies’ complete control. Under Mendoza, it is obvious that defendants are not
                                                             16
                                                                  entitled to qualified immunity.
                                                             17
                                                                           Shortly after the Mendoza decision, the Ninth Circuit reaffirmed the above quoted
                                                             18
                                                                  pronouncement in another “find, seize and hold” K-9 case, Chew v. Gates, supra. In Chew,
                                                             19
                                                                  the plaintiff sued the dog handler in question and the Los Angeles Police Department
                                                             20
                                                                  (“LAPD”). The trial court dismissed the action against LAPD on qualified immunity
                                                             21
                                                                  grounds but the case against the dog handler continued and the dog handler was found liable
                                                             22
                                                                  for the plaintiff’s injuries. On appeal, the Ninth Circuit addressed only the liability claim
                                                             23
                                                                  against the LAPD based on its policy of permitting the use of K-9s to apprehend a concealed
                                                             24
                                                                  suspect. While the court found that claim was also subject to qualified immunity, it again
                                                             25
                                                                  distinguished cases very similar to Plaintiff’s where surrendered or handcuffed suspects
                                                             26
                                                                  1
                                                             27    There is an obvious distinction between “find, seize and hold” K-9 cases where the suspect
                                                                  has not been captured, is hiding and could be armed and dangerous compared to directing
                                                             28   a police dog to bite an unarmed, handcuffed, jailed and well controlled pre-trial detainee,
                                                                  such as Plaintiff.

                                                                                                               - 17 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 18 of 49



                                                              1
                                                                  were bitten by police dogs. Chew, 27 F.3d at 1448. Regarding the “clearly established”
                                                              2
                                                                  criteria, the Chew court also followed Mendoza saying:
                                                              3
                                                                                We read our decision in Mendoza as meaning exactly what it
                                                              4                 said: it is clearly established that under some circumstances the
                                                                                use of police dogs is unlawful. However, that conclusion clearly
                                                              5                 does not advance Chew's cause. The Mendoza court gave the
                                                                                following example of the type of conduct that it considered
                                                              6                 prohibited by clearly established law: "No particularized case
                                                                                law is necessary for a deputy to know that excessive force has
                                                              7                 been used when a deputy sics a canine on a handcuffed arrestee
                                                                                who has fully surrendered and is completely under control." Id.
                                                              8                 at 5629-30. While this statement of the law is indisputable, the
                                                                                policy at issue here is far different from the siccing of dogs on
                                                              9                 handcuffed arrestees.
                                                             10   Chew, 27 F.3d at 1448-1449 (emphasis added). Mendoza and Chew were decided some

                                                             11   17 years before this incident. Those cases clearly gave notice to Eversole that his
The Guy Law Firm, P.L.L.C.




                                                             12   deployment of the dog on Plaintiff was unlawful.
                         Scotts dale, Ariz ona 85258-53 26




                                                                         In another case decided well before this incident, the Ninth Circuit affirmed the
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  district court’s denial of summary judgment on qualified immunity where the duration of
                                   480.767 .3175




                                                             14
                                                             15   the K-9 deployment was excessive. See Watkins v. City of Oakland, 145 F.3d 1087 (9th Cir.

                                                             16   1998). In Watkins, the officer allowed the canine to continue to bite a suspect who was

                                                             17   fully surrounded by armed officers.       While the suspect failed to show his hands as

                                                             18   commanded, he was unable to comply “because he was recoiling from the pain of the dog

                                                             19   bite.” Id. at 190, 193. This case clearly put Eversole on notice that he could not continue

                                                             20   to allow his K-9 to continue to bite Plaintiff for more than three minutes because he

                                                             21   supposedly was not complying with commands while he was writhing on the ground in fear

                                                             22   and pain. See also, Koistra v. County of San Diego, 310 F. Supp. 3d 1066, 1084 (S.D. Cal.

                                                             23   2018)(“As to the prolonged use of canine force Mendoza and Watkins provided notice that

                                                             24   a canine officer cannot continue to use force against someone, like Koistra, who had

                                                             25   surrendered by putting her arms up and asserted she was unarmed … it was clearly

                                                             26   established and a reasonable officer would have known that the continued seizure by a

                                                             27   police canine after Koistra surrendered for an additional 30 seconds was unlawful”). See

                                                             28   also, Smith v. City of Hemet, 394 F.3d 689 (9th Cir. 2005)(finding triable issues as to whether


                                                                                                              - 18 -
                                                                      Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 19 of 49



                                                              1
                                                                  K-9 deployment on slightly resisting and non-compliant unarmed domestic abuse was
                                                              2
                                                                  unlawful); Tuuamalemalo v. Greene, 2019 U.S. App. LEXIS 38360 (9th Cir.
                                                              3
                                                                  12/24/2019)(no qualified immunity for officer who used a choke hold on non-resisting
                                                              4
                                                                  suspect pinned to the ground and surrounded by law enforcement); Starstead v. Superior,
                                                              5
                                                                  533 F. Supp. 1365 (W. D. Wisc. (1982)(immunity denied in a municipal liability case
                                                              6
                                                                  discussing seven separate K-9 incidents involving surrendered, detained, or handcuffed
                                                              7
                                                                  suspects, each of which constituted a constitutional deprivation); Luce v. Hayden, 598 F.
                                                              8
                                                                  Supp. 1101, 1103-1104 (D. Maine, 1984)(immunity denied where K-9 deployed on
                                                              9
                                                                  handcuffed suspect lying prone on the ground and noting that such conduct “shock[s] the
                                                             10
                                                                  conscience.”).
                                                             11
                                                                           Based on the foregoing case law, the Court has already made the following finding
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  in this case, “the Court concludes that it was clearly established by July 2017 that an officer
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  may not use force, including the force of a canine, against a suspect who has been subdued
                                   480.767 .3175




                                                             14
                                                                  or been rendered helpless.” [Doc. 136 at p. 26].
                                                             15
                                                                              Defendants’ Contention
                                                             16
                                                                           Recent Ninth Circuit case law supports the proposition that it was not clearly
                                                             17
                                                                  established in July 2017 that using a police dog on a noncompliant suspect, who had resisted
                                                             18
                                                                  lesser methods of force to complete his arrest, was unconstitutional. See Hernandez v. Town
                                                             19
                                                                  of Gilbert, 989 F.3d 739, 743 (9th Cir. Mar. 4. 2021). 2 In Hernandez, a Gilbert Police
                                                             20
                                                                  Department officer saw the plaintiff’s vehicle swerving on the road and attempted to pull
                                                             21
                                                                  him over. Id. at 742. The plaintiff continued driving until he reached his home, where he
                                                             22
                                                                  pulled into his garage and shut off the vehicle. Id. Over the next several minutes, the plaintiff
                                                             23
                                                                  refused dozens of verbal orders to step out of the vehicle, as well as warnings that he would
                                                             24
                                                             25   2
                                                                    Defendants cited the district court’s opinion in Hernandez v. Town of Gilbert, No. CV-17-
                                                             26   02155-PHX-SMB, 2019 WL 1557538, at *10 (D. Ariz. Apr. 10, 2019) (granting qualified
                                                                  immunity on the plaintiff’s excessive force claim where it was not clearly established as of
                                                             27   May 2016 that police officers’ conduct would violate clearly-established constitutional
                                                                  rights of the plaintiff), but the Court did not address this particular case in its Order denying
                                                             28   Defendants’ Motion for Summary Judgment.

                                                                                                               - 19 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 20 of 49



                                                              1
                                                                  be arrested if he failed to comply. Id. Officers then warned the plaintiff at least five times
                                                              2
                                                                  that a police dog would be used to bite him and pull him from the vehicle, but the plaintiff
                                                              3
                                                                  still refused. Id. The canine officer gave one final warning and then released the dog to enter
                                                              4
                                                                  the vehicle. Id. The dog bit the plaintiff on the arm, and remained on-bite for 36 seconds
                                                              5
                                                                  before the officer gave the release command. Id. at 742–43. About 14 seconds later, the dog
                                                              6
                                                                  released the bite on the plaintiff’s upper arm, but hung onto his shirt for another 22 seconds
                                                              7
                                                                  before completely releasing the bite. Id. at 743. The officers then pulled the plaintiff from
                                                              8
                                                                  the vehicle (which the plaintiff continued to resist), moved him to the driveway, and
                                                              9
                                                                  handcuffed him. Id.
                                                             10
                                                                         In affirming the district court’s order granting summary judgment on qualified
                                                             11
                                                                  immunity grounds, the Ninth Circuit held that Mendoza v. Block, 27 F.3d 1357 (9th Cir.
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  1994)—which this Court relied on in finding that it was clearly established in July 2017
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  that “an officer may not use force, including the force of a canine, against a suspect who
                                   480.767 .3175




                                                             14
                                                                  has been subdued or been rendered helpless”—“does not place ‘beyond debate’ whether [a
                                                             15
                                                                  law enforcement officer’s] use of a police dog to facilitate [a suspect’s] arrest under the
                                                             16
                                                                  circumstances of this case violated the Fourth Amendment.” Hernandez, 2021 WL 821943
                                                             17
                                                                  at *4. Specifically, the Ninth Circuit held that Mendoza did not clearly establish a potential
                                                             18
                                                                  violation of rights in a case involving “officers using minimal force at the beginning of an
                                                             19
                                                                  encounter and escalating the level of force employed, ultimately deciding to use a police
                                                             20
                                                                  canine when other methods were unsuccessful.” Id. Because the encounter did not begin
                                                             21
                                                                  with the use of a dog bite, but progressed from verbal commands to physical handling to
                                                             22
                                                                  pepper spray, to warnings the dog would be deployed to the dog bite, “Mendoza does not
                                                             23
                                                                  clearly establish that [the officer’s] conduct in eventually deploying [the canine] was
                                                             24
                                                                  unconstitutional.” Id.
                                                             25
                                                                         Here, unlike the Hernandez plaintiff, who had only swerved his vehicle while driving
                                                             26
                                                                  but did not cause an accident, Plaintiff started a fight with two deputies much larger than
                                                             27
                                                                  him, causing serious injuries to Deputy Crissinger, and continued to refuse to obey lawful
                                                             28

                                                                                                              - 20 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 21 of 49



                                                              1
                                                                  commands of deputies on-scene even after he was restrained. During the transport to the
                                                              2
                                                                  substation, he managed to move his restrained hands in front of him, an action Deputies
                                                              3
                                                                  Jackson and Eversole and Officer Fleming all recognized as a sign he intended to keep
                                                              4
                                                                  fighting. During the escort from the vehicle to the cell, Plaintiff attempted to pull away from
                                                              5
                                                                  Deputy Jackson, even after receiving several warnings that he would be bitten if he fought.
                                                              6
                                                                  In the cell, Plaintiff continued to resist Deputy Jackson’s attempts at physical handling to
                                                              7
                                                                  remove the handcuffs, lunged up at Deputy Jackson from the bench, and attempted to strike
                                                              8
                                                                  him; he also kicked at Deputy Jackson and Officer Fleming several times, all while Shadow
                                                              9
                                                                  sat nearby barking loudly. While on the ground, Plaintiff said he would comply, but then
                                                             10
                                                                  continued to resist Deputy Jackson’s efforts to remove the handcuffs and kicked Deputy
                                                             11
                                                                  Eversole several times. These facts bring this case more within Hernandez than Mendoza,
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  such that the Court should find Deputy Eversole is entitled to qualified immunity because
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  it was not clearly established in July 2017 any more than it was in May 2016 that use of a
                                   480.767 .3175




                                                             14
                                                                  law enforcement canine in this situation would violate Plaintiff’s constitutional rights.
                                                             15
                                                                         The cases Plaintiff cites all suffer from a flaw that is all too common in the Ninth
                                                             16
                                                                  Circuit—defining qualified immunity questions at too high a level of generality. See
                                                             17
                                                                  Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011) (“We have repeatedly told courts—and the
                                                             18
                                                                  Ninth Circuit in particular, see [Brosseau v. Haugen, 543 U.S. 194, 198-99 (2004)]—not to
                                                             19
                                                                  define clearly established law at a high level of generality. The general proposition, for
                                                             20
                                                                  example, that an unreasonable search or seizure violates the Fourth Amendment is of little
                                                             21
                                                                  help in determining whether the violative nature of particular conduct is clearly
                                                             22
                                                                  established.”) In Mullenix, the Supreme Court rejected the Fifth Circuit’s overly broad
                                                             23
                                                                  formulation in a Fourth Amendment case, which it said was almost identical to the Ninth
                                                             24
                                                                  Circuit’s formulation that the Supreme Court rejected in Brosseau, where the Ninth Circuit
                                                             25
                                                                  merely relied on the general test for excessive force stated in Tennessee v. Garner, 471 U.S.
                                                             26
                                                                  1, 11 (1985). Mullenix v. Luna, 136 S.Ct. 305, 308-09 (2015). Similarly, in City and County
                                                             27
                                                                  of San Francisco v. Sheehan, the Supreme Court rejected the Ninth Circuit’s use of the
                                                             28

                                                                                                              - 21 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 22 of 49



                                                              1
                                                                  Graham standard to define the qualified immunity question, stating “[q]ualified immunity
                                                              2
                                                                  is no immunity at all if ‘clearly established’ law can simply be defined as the right to be
                                                              3
                                                                  free from unreasonable searches and seizures.” 135 S.Ct. 1765, 1775-76 (2015). And in
                                                              4
                                                                  Kinsela v. Hughes, the Supreme Court both rejected the Ninth Circuit’s overly broad
                                                              5
                                                                  formulation and noted that it had previously done so with regard to the Ninth Circuit’s
                                                              6
                                                                  formulation in Deorle v. Rutherford, 272 F.3d 1272 (9th Cir. 2001), as well. 138 S.Ct. 1148,
                                                              7
                                                                  1154 (2018). Even if Plaintiff’s cases at one time provided the proper standard, they no
                                                              8
                                                                  longer do. Hernandez provides the proper standard, and its holding that it was not clearly
                                                              9
                                                                  established in 2016 that the use of a police canine under circumstances similar to those at
                                                             10
                                                                  issue here violated the Fourth Amendment controls. Deputy Eversole is entitled to qualified
                                                             11
                                                                  immunity.
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                              b. Whether Deputy Eversole’s use of force was excessive and violated
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13                  Plaintiff’s rights under the Fourth Amendment.
                                                                              Plaintiff’s Contention
                                   480.767 .3175




                                                             14
                                                             15          For the same reasons discussed in Plaintiff’s Contention as to subsection a. above,

                                                             16   there is no legal justification for Eversole’s use of force in the first place or for the duration

                                                             17   of his use of force. Nor could he have reasonably believed under the circumstances that his

                                                             18   conduct was lawful. As the Court has already noted:

                                                             19                  In the context of a detainee like Plaintiff, factors to consider in
                                                                                 assessing the reasonableness of force may include “the
                                                             20                  relationship between the need for the use of force and the
                                                                                 amount of force used; the extent of the plaintiff’s injury; any
                                                             21                  effort made by the officer to temper or to limit the amount of
                                                                                 force; the severity of the security problem at issue; the threat
                                                             22                  reasonably perceived by the officer; and whether the plaintiff
                                                                                 was actively resisting.” Id. at 397. This list is not exhaustive,
                                                             23                  but only “potentially relevant to a determination of excessive
                                                                                 force.” Id. Courts have also considered whether proper
                                                             24                  warnings were given before the force was applied and the
                                                                                 “relative culpability” of the parties in creating the dangerous
                                                             25                  situation. Bryan v. MacPherson, 630 F.3d 805, 831 (9th Cir.
                                                                                 2010) (considering officer’s failure to warn plaintiff that he
                                                             26                  would be shot if he did not comply with the officer’s orders and
                                                                                 what other tactics, if any, were available to effect the arrest in
                                                             27                  determining whether force used was reasonable); Scott, 550
                                                                                 U.S. at 384 (noting that the parties’ “relative culpability” i.e.,
                                                             28

                                                                                                                - 22 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 23 of 49



                                                              1                 which party created the dangerous situation and which party is
                                                                                more innocent, may also be considered).
                                                              2
                                                                  Further, the factors to be considered when force is used on a detainee may differ from those
                                                              3
                                                                  to be considered in other contexts such as a fleeing or hiding suspect, or a suspect resisting
                                                              4
                                                                  arrest. Kingsley v. Hendrickson, 576 U.S. 389, 392 (2015)(quoting Graham, 490 U.S. at
                                                              5
                                                                  396). [Doc. 136 at pp. 12-13]. See also, MSJ Resp. [Doc. 126].
                                                              6
                                                                             Defendants’ Contention
                                                              7
                                                                         A use of force during an arrest must be “objectively reasonable” under the totality of
                                                              8
                                                                  the circumstances. Graham, 490 U.S. at 397. The Court must judge the reasonableness of a
                                                              9
                                                                  particular use of force “from the perspective of a reasonable officer on the scene, rather than
                                                             10
                                                                  with the 20/20 vision of hindsight,” and must take into account “that police officers are
                                                             11
                                                                  often forced to make split-second judgments—in circumstances that are tense, uncertain,
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  and rapidly evolving—about the amount of force that is necessary in a particular situation.”
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  Id. at 396–97. Analyzing these factors as set forth above, Deputy Eversole’s use of force
                                   480.767 .3175




                                                             14
                                                                  was not excessive and did not violate Plaintiff’s rights under the Fourth Amendment. (See
                                                             15
                                                                  also Doc. 102, 132.)
                                                             16
                                                                             c. Whether Deputy Eversole’s use of force constituted a battery under
                                                             17                 Arizona law.
                                                             18              Plaintiff’s Contention

                                                             19          See Plaintiff’s Contentions set forth in Section 1 (b), above. See also MSJ Resp.

                                                             20   [Doc. 126].

                                                             21              Defendants’ Contention

                                                             22      To establish a battery, Plaintiff must prove that Deputy Eversole “intended to cause

                                                             23   harmful or offensive contact” with him. Ryan, 245 Ariz. at 59. It is not enough that Deputy

                                                             24   Eversole performed intentional acts; he must have “desire[d] to cause [the] consequences

                                                             25   of his act, or . . . believe[d] that the consequences [were] substantially certain to result from

                                                             26   it.” Id. (quoting Restatement (Second) of Torts § 8A, cmt. a & b). Analyzing these factors

                                                             27   as set forth above, Deputy Eversole did not commit a battery against Plaintiff. (See also

                                                             28   Doc. 102, 132.)


                                                                                                               - 23 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 24 of 49



                                                              1
                                                                             d. Whether Deputy Eversole’s use of force was justified under Arizona law.
                                                              2
                                                                             Plaintiff’s Contention
                                                              3
                                                                         See Plaintiff’s Contentions set forth in Sections 1 (c) – (e), above. See also MSJ
                                                              4
                                                                  Resp. [Doc. 126].
                                                              5
                                                                             Defendants’ Contention
                                                              6
                                                                         A.R.S. § 13-404(A) provides that physical force is justified “when and to the extent
                                                              7
                                                                  a reasonable person would believe that [it] is immediately necessary to protect himself
                                                              8
                                                                  against the other’s use or attempted use of unlawful physical force.” A.R.S. § 13-406
                                                              9
                                                                  provides that physical force is justified “to protect a third person if, under the circumstances
                                                             10
                                                                  as a reasonable person would believe them to be, such person would be justified under §
                                                             11
                                                                  13-404 … in threatening or using physical force … to protect himself against the unlawful
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  physical force … a reasonable person would believe is threatening the third person he seeks
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  to protect.” “[A.R.S. §] 13-409 provides a justification defense for law enforcement officers
                                   480.767 .3175




                                                             14
                                                                  who use physical force[.]” Ryan, 245 Ariz. at 62. Analyzing these facts as set forth above,
                                                             15
                                                                  Deputy Eversole’s use of force was justified under one or more of these statutes, such that
                                                             16
                                                                  he is immune from liability. (See also Doc. 102, 132.)
                                                             17
                                                                             e. Whether Plaintiff is entitled to compensatory damages, and if so, how
                                                             18                 much.
                                                             19              Plaintiff’s Contention

                                                             20          See Plaintiff’s Contentions set forth in Sections 1 (f), above. See also MSJ Resp.

                                                             21   [Doc. 126]. In addition, Plaintiff has incurred medical and counseling bills for the treatment

                                                             22   of his injuries.

                                                             23              Defendants’ Contention

                                                             24          As set forth above, Defendants are not liable to Plaintiff on either his Fourth

                                                             25   Amendment claim or his state-law battery claim, such that Plaintiff is not entitled to

                                                             26   compensatory damages. Any damages to which Plaintiff may be entitled are minimal, as he

                                                             27   is seeking only $6,298.02 in medical and mental health special damages, and has disclosed

                                                             28

                                                                                                               - 24 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 25 of 49



                                                              1
                                                                  no lost wages or other economic damages. Plaintiff’s post-incident actions belie any claims
                                                              2
                                                                  of continued injury, whether physical or emotional, or significant pain and suffering.
                                                              3
                                                                              f. Whether Plaintiff is entitled to punitive damages, if so, how much.
                                                              4
                                                                              Plaintiff’s Contention
                                                              5
                                                                         See Plaintiff’s Contentions set forth in Sections 1 (g), above. See also MSJ Resp.
                                                              6
                                                                  [Doc. 126].
                                                              7
                                                                              Defendants’ Contention
                                                              8
                                                                  To prevail on his claim for punitive damages against Deputy Eversole on his Fourth
                                                              9
                                                                  Amendment claim, Plaintiff must demonstrate that Deputy Eversole’s conduct was driven
                                                             10
                                                                  by evil motive or intent, or was recklessly or callously indifferent to Plaintiff’s
                                                             11
                                                                  constitutional rights. See Morgan, 997 F.2d at 1255 (citing Smith, 461 U.S. at 56).
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  Analyzing these factors as set forth above, Plaintiff is not entitled to punitive damages. (See
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  also Doc. 102, 132.)
                                   480.767 .3175




                                                             14
                                                                         F. Witness Lists.
                                                             15
                                                                         Plaintiff’s Witnesses
                                                             16
                                                                         a.       Shane McGough. Mr. McGough is a fact witness. He is expected to testify
                                                             17
                                                                  live at trial. He is expected to testify consistently with his deposition testimony in this
                                                             18
                                                                  matter.     He will testify concerning the events leading to his arrest, his altercation with
                                                             19
                                                                  Deputies Crissinger and Finney, and the events occurring during his transport to the MCSO
                                                             20
                                                                  substation, being escorted into the MCSO holding cell and the events occurring in the
                                                             21
                                                                  holding cell. He will also testify to his physical and psychological injuries from the K9
                                                             22
                                                                  attack, his treatment for his injuries, and his permanent scarring and numbness from the dog
                                                             23
                                                                  bites. He is also expected to rebut various aspects of defendant Eversole’s testimony and
                                                             24
                                                                  reports regarding the incident as well as the testimony and reports from Deputy Jackson and
                                                             25
                                                                  Forest Service Officer Fleming.
                                                             26
                                                                         b.       Tim McGough. Mr. McGough is Shane McGough’s father. He is a fact
                                                             27
                                                                  witness. He is expected to testify live at trial. He will testify regarding Shane’s damages,
                                                             28

                                                                                                              - 25 -
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 26 of 49



                                                              1
                                                                  including symptoms of the emotional damage Shane has suffered that he has personally
                                                              2
                                                                  observed since the incident of July 15, 2017.
                                                              3
                                                                          c.      Shaun Richard Eversole. Mr. Eversole is a fact witness. He is expected to
                                                              4
                                                                  testify live at trial. He is expected to testify consistent with his deposition in this matter and
                                                              5
                                                                  his Declaration submitted with the defendants’ Motion for Summary Judgment.                  If it
                                                              6
                                                                  appears that Mr. Eversole will not be present at trial, Plaintiff will designate portions of his
                                                              7
                                                                  deposition to read at that trial.
                                                              8
                                                                          d.      Alden J. Jackson.     Mr. Jackson is a fact witness. He is expected to testify
                                                              9
                                                                  live at trial. He is expected to testify consistent with his deposition in this matter and his
                                                             10
                                                                  Declaration submitted with the defendants’ Motion for Summary Judgment. If it appears
                                                             11
                                                                  that Mr. Jackson will not be present at trial, Plaintiff will designate portions of his deposition
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  to read at that trial.
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                          e.      Kelly M. Fleming. Ms. Fleming is a fact witness. She is expected to testify
                                   480.767 .3175




                                                             14
                                                                  live at trial. She is expected to testify consistent with her deposition in this matter and her
                                                             15
                                                                  Declaration submitted with the defendants’ Motion for Summary Judgment. If it appears
                                                             16
                                                                  that Ms. Fleming will not be present at trial, Plaintiff will designate portions of her
                                                             17
                                                                  deposition to read at that trial.
                                                             18
                                                                          f.      Judith Phillips Wellek, LCSW. Ms. Wellek is a psychotherapist who
                                                             19
                                                                  provided counseling and psychotherapy treatment to Shane McGough. She is an expert
                                                             20
                                                                  witness who is expected to testify live at the trial to her diagnosis and treatment of Plaintiff
                                                             21
                                                                  and her related charges consistent with her records and billings and her July 16, 2019 expert
                                                             22
                                                                  witness report in this matter.
                                                             23
                                                                          g.      W. Ken Katsaris. Mr. Katsaris is a law enforcement use of force expert
                                                             24
                                                                  witness who is expected to testify live at the trial of this matter. He is expected to testify
                                                             25
                                                                  consistently with his July 17, 2019 report in this matter and to rebut the use of force opinions
                                                             26
                                                                  offered by defendants’ dog training expert, Robert Eden.
                                                             27
                                                             28

                                                                                                                - 26 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 27 of 49



                                                              1
                                                                         h.     Robert Buckley. Mr. Buckley works for MCSO in property and evidence
                                                              2
                                                                  and is also a volunteer MCSO posse member who worked at the substation where the K9
                                                              3
                                                                  deployment occurred. He witnessed some of the events at issue in this lawsuit. He is
                                                              4
                                                                  expected to testify consistent with his November 8, 2018 interview.
                                                              5
                                                                         i.     Custodians of Record.        Records custodians for all exhibits, witnesses,
                                                              6
                                                                  agencies, entities, departments, providers, and personnel, and persons most knowledgeable
                                                              7
                                                                  are expected to testify concerning chain of custody of any evidence introduced in this case
                                                              8
                                                                  and to lay foundation for any exhibits introduced in this case.
                                                              9
                                                                         Defendants’ Witnesses
                                                             10
                                                                         a.     Shane McGough is the Plaintiff in this matter and a fact witness. He is
                                                             11
                                                                  expected to testify regarding his knowledge of the events of July 15, 2017, including but
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  not limited to his repeated refusals to comply with lawful orders from various MCSO
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  deputies, including Deputies Finney, Crissinger, Eversole, and Jackson, as well as Officer
                                   480.767 .3175




                                                             14
                                                                  Fleming; his active resistance and assaultive behavior that caused physical injuries to
                                                             15
                                                                  Deputies Finney and Crissinger and his continued assaultive behavior towards Deputies
                                                             16
                                                                  Eversole and Jackson and Officer Fleming in the holding cell; his failure to heed Deputy
                                                             17
                                                                  Eversole’s repeated warnings that he would be bitten if he fought; and his continued
                                                             18
                                                                  resistance and attempts to fight while Shadow was on-bite. Plaintiff is also expected to
                                                             19
                                                                  testify regarding his criminal history both before and after the subject incident.
                                                             20
                                                                         b.     Shaun Eversole is a Defendant in this matter and a fact witness. He is
                                                             21
                                                                  expected to testify regarding his experience and training as an MCSO deputy and canine
                                                             22
                                                                  handler, as well as his knowledge of the events of July 15, 2017, including but not limited
                                                             23
                                                                  to information he learned about the altercation between Plaintiff and Deputies Finney and
                                                             24
                                                                  Crissinger at the Salt River Recreation Area; Plaintiff’s repeated refusals to comply with
                                                             25
                                                                  lawful orders from various MCSO deputies, including Deputies Finney, Crissinger,
                                                             26
                                                                  Eversole, and Jackson, as well as Officer Fleming; Plaintiff’s active resistance and
                                                             27
                                                                  assaultive behavior towards Deputies Eversole and Jackson and Officer Fleming in the
                                                             28

                                                                                                              - 27 -
                                                                   Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 28 of 49



                                                              1
                                                                  holding cell; Plaintiff’s failure to heed Deputy Eversole’s repeated warnings that he would
                                                              2
                                                                  be bitten if he fought; Plaintiff’s continued resistance and attempts to fight while Shadow
                                                              3
                                                                  was on-bite; the effect Shadow had on Plaintiff’s continued resistance; and the reasons he
                                                              4
                                                                  placed Shadow on-bite and the factors that went into his decisions to keep Shadow on-bite
                                                              5
                                                                  and release him from the bite.
                                                              6
                                                                          c.     Alden Jackson is a fact witness. He is expected to testify regarding his
                                                              7
                                                                  experience and training as an MCSO deputy, as well as his knowledge of the events of July
                                                              8
                                                                  15, 2017, including but not limited to information he learned about the altercation between
                                                              9
                                                                  Plaintiff and Deputies Finney and Crissinger at the Salt River Recreation Area; Plaintiff’s
                                                             10
                                                                  repeated refusals to comply with lawful orders from various MCSO deputies, including
                                                             11
                                                                  Deputies Finney, Crissinger, Eversole, and Jackson, as well as Officer Fleming; Plaintiff’s
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  active resistance and assaultive behavior towards Deputies Eversole and Jackson and
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  Officer Fleming in the holding cell; Plaintiff’s failure to heed Deputy Eversole’s repeated
                                   480.767 .3175




                                                             14
                                                                  warnings that he would be bitten if he fought; Plaintiff’s continued resistance and attempts
                                                             15
                                                                  to fight while Shadow was on-bite; the effect Shadow had on Plaintiff’s continued resistance;
                                                             16
                                                                  and the factors he considered when advising Deputy Eversole to release Shadow from the
                                                             17
                                                                  bite.
                                                             18
                                                                          d.     David Crissinger is a fact witness. He is expected to testify regarding his
                                                             19
                                                                  experience and training as an MCSO deputy, as well as his knowledge of the events of July
                                                             20
                                                                  15, 2017, including but not limited to Plaintiff’s repeated refusals to comply with lawful
                                                             21
                                                                  orders from various MCSO deputies, including Deputies Finney and Crissinger, and
                                                             22
                                                                  Plaintiff’s active resistance and assaultive behavior that caused physical injuries to Deputies
                                                             23
                                                                  Finney and Crissinger, as well as the extent of the injuries he suffered as a result of
                                                             24
                                                                  Plaintiff’s actions.
                                                             25
                                                                          e.     Michael Finney is a fact witness. He is expected to testify regarding his
                                                             26
                                                                  experience and training as an MCSO deputy, as well as his knowledge of the events of July
                                                             27
                                                                  15, 2017, including but not limited to Plaintiff’s repeated refusals to comply with lawful
                                                             28

                                                                                                              - 28 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 29 of 49



                                                              1
                                                                  orders from various MCSO deputies, including Deputies Finney and Crissinger, and
                                                              2
                                                                  Plaintiff’s active resistance and assaultive behavior that caused physical injuries to Deputies
                                                              3
                                                                  Finney and Crissinger, as well as the extent of the injuries he suffered as a result of
                                                              4
                                                                  Plaintiff’s actions.
                                                              5
                                                                         f.      Geoffrey Hossack is a fact witness. He is expected to testify regarding his
                                                              6
                                                                  experience and training as an MCSO deputy, as well as his knowledge of the events of July
                                                              7
                                                                  15, 2017, including but not limited to Plaintiff’s repeated refusals to comply with lawful
                                                              8
                                                                  orders from various MCSO deputies, and Plaintiff’s continued active resistance following
                                                              9
                                                                  the assaultive behavior that caused physical injuries to Deputies Finney and Crissinger, as
                                                             10
                                                                  well as the extent of the injuries he observed Deputies Finney and Crissinger to have
                                                             11
                                                                  suffered as a result of Plaintiff’s actions.
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                         g.      Robert Marske is a fact witness. He is expected to testify regarding his
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  experience and training as an MCSO detective, as well as his knowledge of the events of
                                   480.767 .3175




                                                             14
                                                                  July 15, 2017, including but not limited to his investigation into Plaintiff’s criminal conduct,
                                                             15
                                                                  preparation of his report, and interview(s) of Plaintiff.
                                                             16
                                                                         h.      Kelly Fleming is a fact witness. She is expected to testify regarding her
                                                             17
                                                                  experience and training as a United States Forest Service Law Enforcement Officer, as well
                                                             18
                                                                  as her knowledge of the events of July 15, 2017, including but not limited to information
                                                             19
                                                                  she learned about the altercation between Plaintiff and Deputies Finney and Crissinger at
                                                             20
                                                                  the Salt River Recreation Area; Plaintiff’s repeated refusals to comply with lawful orders
                                                             21
                                                                  from various MCSO deputies, including Deputies Finney, Crissinger, Eversole, and Jackson,
                                                             22
                                                                  as well as Officer Fleming; Plaintiff’s active resistance and assaultive behavior towards
                                                             23
                                                                  Deputies Eversole and Jackson and Officer Fleming in the holding cell; Plaintiff’s failure
                                                             24
                                                                  to heed Deputy Eversole’s repeated warnings that he would be bitten if he fought; Plaintiff’s
                                                             25
                                                                  continued resistance and attempts to fight while Shadow was on-bite; and the effect Shadow
                                                             26
                                                                  had on Plaintiff’s continued resistance.
                                                             27
                                                             28

                                                                                                                 - 29 -
                                                                      Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 30 of 49



                                                              1
                                                                           i.     Joe Garley is a fact witness. He is expected to testify regarding his knowledge
                                                              2
                                                                  of the events of July 15, 2017, including but not limited to Plaintiff’s assaultive behavior
                                                              3
                                                                  towards Deputies Finney and Crissinger and the deputies’ attempts to de-escalate the
                                                              4
                                                                  situation before Plaintiff punched Deputy Finney in the face and began fighting with both
                                                              5
                                                                  deputies, resulting in their injuries.
                                                              6
                                                                           j.     Robert Eden is an expert witness. He is expected to testify regarding his
                                                              7
                                                                  extensive training and experience as a law enforcement officer, and specifically as a law
                                                              8
                                                                  enforcement canine handler and trainer. He will testify consistent with his expert report
                                                              9
                                                                  disclosed on August 16, 2019, and will rebut any expert opinions offered by Ken Katsaris.
                                                             10
                                                                           k.     Custodians of Record. Record custodians for all witnesses, agencies, entities,
                                                             11
                                                                  departments, providers, and personnel, and persons most knowledgeable are expected to
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  testify concerning chain of custody of any evidence introduced in this case and to lay
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  foundation for any exhibits introduced in this case.
                                   480.767 .3175




                                                             14
                                                                           G. Exhibit List. 3
                                                             15
                                                                           1. Stipulated Exhibits: The following exhibits are admissible in evidence and may
                                                             16
                                                                  be marked in evidence by the Courtroom Deputy Clerk:
                                                             17
                                                                           All exhibits listed below as to which no objection is stated.
                                                             18
                                                                           2. Plaintiff’s Exhibits and Defendants’ Objections:
                                                             19
                                                             20       Exhibit     Plaintiff’s Exhibit Description                     Defendants’ Objections
                                                             21       Number
                                                                      1           A. Jackson Incident Report Supplement               Rules 401, 402, 403, 801,
                                                             22                   (McGough_000131-132)                                802, 805, 901
                                                                      2           S. Eversole Incident Report Supplement              Rules 401, 402, 403, 801,
                                                             23
                                                                                  (McGough_000148-149)                                802, 805, 901
                                                             24       3           K. Fleming Incident Report dated 7/17/2017          Rules 401, 402, 403, 801,
                                                                                                                                      802, 805, 901
                                                             25       4           A. Jackson Use of Force Report                      Rules 401, 402, 403, 801,
                                                             26                   (MCSO_00251-255)                                    802, 805, 901

                                                             27   3
                                                                   If there are more than 20 exhibits, the parties shall submit their exhibit lists in writing, five
                                                                  days before trial by email to humetewa_chambers@azd.uscourts.gov or on CD-Rom or
                                                             28   USB flash drive.

                                                                                                                - 30 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 31 of 49



                                                              1   5         S. Eversole Use of Force Report (MCSO-         Rules 401, 402, 403, 801,
                                                              2             00246-250)                                     802, 805, 901
                                                                  6         Maricopa County / Animal Control Services      Rules 401, 402, 403, 801,
                                                              3             Bite Report                                    802, 901; Disclosure
                                                                  7         MCSO Use of Force Policy (000120-125)          Rule 901
                                                              4
                                                                  8         MCSO Use of Force Policy Revisions 3-31-       Rule 401, 402, 403, 901
                                                              5             2017 (McGough_000159)
                                                                  9         MCSO Canine Unit Operations Policy (MCSO-      Rule 901
                                                              6             00263-266)
                                                              7   10        MCSO Code of Conduct and Deputy Oath of        Rules 401, 402, 403, 901
                                                                            Office (McGough_000160-177)
                                                              8   11        MCSO Use of Force Lesson Plan                  Rules 401, 402, 403, 901
                                                              9   12        MCSO Supplemental Report                       Rules 401, 402, 403, 801,
                                                                            (McGough_000130)                               802, 901
                                                             10   13        Shaun Eversole Sentencing Letter               Rules 401, 402, 403, 801,
                                                                            (McGough_000294)                               802, 901
                                                             11
                                                                  14        Banner Baywood Medical Records                 Rule 801, 802, 805, 901
The Guy Law Firm, P.L.L.C.




                                                             12   15        Allcare Medical Records                        Rule 801, 802, 805, 901
                                                                  16        HonorHealth SOMC Wound Clinic Records          Rule 801, 802, 805, 901
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13   17        Judith Wellek LCSW Counseling Records          Rule 801, 802, 805, 901
                                                                  18        Rural Metro Ambulance Bill                     Rule 801, 802, 805, 901
                                   480.767 .3175




                                                             14
                                                                  19        Envision Healthcare / Southwest General EMT    Rule 801, 802, 805, 901
                                                             15             Bill
                                                             16   20        Banner Baywood Medical Center Bill             Rule 801, 802, 805, 901
                                                                  21        Emergency Physicians Southwest Bill            Rule 801, 802, 805, 901
                                                             17   22        Allcare Internal Medicine Bill                 Rule 801, 802, 805, 901
                                                                  23        Dennis E. Weiland, M.D. Bill                   Rule 801, 802, 805, 901
                                                             18
                                                                  24        HonorHealth Wound Clinic Bill                  Rule 801, 802, 805, 901
                                                             19   25        Sonora Quest Lab Bill                          Rule 801, 802, 805, 901
                                                                  26        Judith Wellek LCSW Bill                        Rule 801, 802, 805, 901
                                                             20
                                                                  27        Medical Bill Summary                           Rules 403, 801, 802, 901,
                                                             21                                                            1006
                                                                  28        MCSO Photos from Banner Baywood (MCSO-         Rules 403, 801, 802, 901
                                                             22             00318-463)
                                                             23   29        Photos of Dog Bite Injuries to Shane McGough   Rules 403, 801, 802, 901
                                                                            from 07/24/2017
                                                             24   30        Photos of Dog Bite Injuries to Shane McGough   Rules 403, 801, 802, 901
                                                                            from 07/25/2017
                                                             25
                                                                  31        Photos of Dog Bite Injuries to Shane McGough   Rules 403, 801, 802, 901
                                                             26             from 07/26/2017
                                                                  32        Photos of Dog Bite Injuries to Shane McGough   Rules 403, 801, 802, 901
                                                             27             from 07/27/2017
                                                             28

                                                                                                      - 31 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 32 of 49



                                                              1   33        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                              2             from 07/31/2017
                                                                  34        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                              3             from 08/06/2017
                                                                  35        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                              4
                                                                            from 08/19/2017
                                                              5   36        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                                            from 08/27/2017
                                                              6   37        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                              7             from 09/01/2017
                                                                  38        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                              8             from 09/09/2017
                                                                  39        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                              9
                                                                            from 09/17/2017
                                                             10   40        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                                                                            from 10/01/2017
                                                             11   41        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
The Guy Law Firm, P.L.L.C.




                                                             12             from 10/08/2017
                                                                  42        Photos of Dog Bite Injuries to Shane McGough      Rules 403, 801, 802, 901
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13             from 11/16/2017
                                                                  43        Shane McGough Scar Photos from 09/15/2018         Rules 403, 801, 802, 901
                                   480.767 .3175




                                                             14
                                                                  44        Body Cam Video from Deputy S. Eversole (file
                                                             15             no. AXON_Flex_Video_2017-07-15_1851
                                                                  45        Body Cam Video from Deputy A. Jackson (file
                                                             16
                                                                            no. AXON_Flex_Video_2017-07-15_1909
                                                             17   46        Body Cam Video from U.S. Forest Service
                                                                            Officer K. Fleming (file no. 26.
                                                             18             BODY.X78076495.0235.170715.190428.1174)
                                                             19   47        Body Cam Video from Deputy S. Eversole
                                                                            (AXON_Flex_Video_2017-07-15_1921)
                                                             20   48        Edited, Synced and Dubbed Body Cam Video          Rules 403, 801, 802, 901;
                                                             21             AXON_Flex_Video_2017-07-                          Disclosure
                                                                            15_1909(Previously Plaintiff’s Non-Electronic
                                                             22             Exhibit 2 to Plaintiff’s Response to Defendants
                                                                            Motion for Summary Judgment)
                                                             23
                                                             24   49        Excerpts and Still Screen Captures of Body        Rules 403, 801, 802, 901
                                                                            Cam Videos
                                                             25   50        KTAR Radio Interview Recording and                Rules 401, 402, 403, 801,
                                                             26             Transcript of Sheriff Penzone dated 9-10-2018     802; See Defendants’
                                                                                                                              Motion in Limine
                                                             27
                                                             28

                                                                                                        - 32 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 33 of 49



                                                              1   51        MCSO Press Conference recording from 09-         Rules 401, 402, 403, 801,
                                                              2             12-2018                                          802; See Defendants’
                                                                                                                             Motion in Limine
                                                              3   52        MCSO-01431 IA2017-0872 Buckley                   Rules 401, 402, 403, 407,
                                                                            Interview>Redacted                               801, 802; Doc. 138, 144;
                                                              4                                                              See Defendants’ Motion
                                                              5                                                              in Limine
                                                                  53        MCSO-1479 Eversole Interview_Redacted            Rules 401, 402, 403, 407,
                                                              6                                                              801, 802; Doc. 138, 144;
                                                              7                                                              See Defendants’ Motion
                                                                                                                             in Limine
                                                              8   54        MCSO-1467 Jackson Interview_Redacted             Rules 401, 402, 403, 407,
                                                                                                                             801, 802; Doc. 138, 144;
                                                              9
                                                                                                                             See Defendants’ Motion
                                                             10                                                              in Limine
                                                                  55        MCSO Administration Investigation IA#2017-       Rules 401, 402, 403, 407,
                                                             11             0872 - Body Cam Summary from                     701, 702, 801, 802; Doc.
The Guy Law Firm, P.L.L.C.




                                                             12             AXON_Flex_Video_2017-07-15_1852 (Alden           138, 144; See
                                                                            Jackson)(MCSO-01894-01897)                       Defendants’ Motion in
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13                                                              Limine
                                                                  56        MCSO Administration Investigation IA#2017-       Rules 401, 402, 403, 407,
                                   480.767 .3175




                                                             14
                                                                            0872 - Body Cam Summary from                     701, 702, 801, 802; Doc.
                                                             15             AXON_Flex_Video_2017-07-15_1851 (Shaun           138, 144; See
                                                                            Eversole)(MCSO-01897-01901)                      Defendants’ Motion in
                                                             16                                                              Limine
                                                             17   57        MCSO Administration Investigation IA#2017-       Rules 401, 402, 403, 407,
                                                                            0872 - Body Cam Summary from 26BODY-1            701, 702, 801, 802; Doc.
                                                             18             (Kelly Flemming)(MCSO-01902-01906)               138, 144; See
                                                                                                                             Defendants’ Motion in
                                                             19
                                                                                                                             Limine
                                                             20   58        MCSO Administration Investigation IA#2017-       Rules 401, 402, 403, 407,
                                                                            0872 – Memorandum re Notice of Findings          801, 802; Doc. 138, 144;
                                                             21             dated 5/12/2020 (MCSO-02033)                     See Defendants’ Motion
                                                             22                                                              in Limine
                                                                  59        MCSO Administration Investigation IA#2017-       Rules 401, 402, 403, 407,
                                                             23             0872 – Memorandum re Notice of Findings          801, 802; Doc. 138, 144;
                                                                            dated 6/9/2020 (MCSO-02036)                      See Defendants’ Motion
                                                             24
                                                                                                                             in Limine
                                                             25             Conditional Exhibits Possibly to be Offered by
                                                                            Plaintiff: Plaintiff is filing herewith a
                                                             26             motion in limine regarding exclusion of
                                                             27             testimony and documents concerning the
                                                                            events that transpired at the Salt River
                                                             28             Recreation parking lot where Plaintiff was

                                                                                                       - 33 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 34 of 49



                                                              1                arrested. Without waiving his objections to
                                                              2                such evidence, to the extent that defendants
                                                                               are allowed to introduce witness testimony
                                                              3                and other evidence regarding those matters,
                                                                               then Plaintiffs intend to offer the following
                                                              4                additional exhibits for rebuttal and
                                                              5                impeachment
                                                                  60           MCSO-01433 BWC- Hossack (produced 3-9-           Rules 401, 402, 403
                                                              6                2021)
                                                              7   61           MCSO-1470 IA2017-0872 Hossack                    Rules 401, 402, 403, 407,
                                                                               Interview_Redacted (produced 3-9-2021)           801, 802; Doc. 138, 144;
                                                              8                                                                 See Defendants’ Motion
                                                                                                                                in Limine
                                                              9
                                                                  62           MCSO-1475 Interview Finney_Redacted              Rules 401, 402, 403, 407,
                                                             10                                                                 801, 802; Doc. 138, 144;
                                                                                                                                See Defendants’ Motion
                                                             11                                                                 in Limine
The Guy Law Firm, P.L.L.C.




                                                             12   63.          W. Ken Katsaris’s Declaration (doc. 101-2)       Rules 401, 402, 403, 702,
                                                                               (For identification only)                        801, 802; See
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13                                                                 Defendants’ Motion in
                                                                                                                                Limine
                                   480.767 .3175




                                                             14
                                                                  64.          W. Ken Kasaris’s Report and C.V. (doc. 95-2)     Rules 401, 402, 403, 702,
                                                             15                (For identification only)                        801, 802; See
                                                                                                                                Defendants’ Motion in
                                                             16                                                                 Limine
                                                             17
                                                             18          3. Defendants’ Exhibits and Plaintiff’s Objections:
                                                             19
                                                             20   Exhibit      Exhibit Description                          Plaintiff’s Objections
                                                                  Number
                                                             21     500.       Officer Crissinger Audio Statement           Rules 401, 403, 404, 802, 901
                                                             22                MCSO-00267                                   Fed. R. Evid. See Plaintiff’s
                                                                                                                            Motion in Limine.
                                                             23         501.   Joe Anthony Garley Audio Statement           Rules 401, 403, 404, 802, 901
                                                                               MCSO-00268                                   Fed. R. Evid. See Plaintiff’s
                                                             24                                                             Motion in Limine.
                                                             25         502.   Plaintiff’s Audio Statement – Part 1         Rules 401, 403, 404, 901 Fed.
                                                                               MCSO-00269                                   R. Evid. See Plaintiff’s
                                                             26                                                             Motion in Limine.
                                                             27         503.   Plaintiff’s Audio Statement – Part 2         Rules 401, 403, 404, 901 Fed.
                                                                               MCSO-00270                                   R. Evid. See Plaintiff’s
                                                             28                                                             Motion in Limine.

                                                                                                            - 34 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 35 of 49



                                                              1      504.   MCSO Incident Report No. IR2017-           Rules 401, 403, 404, 802, 901
                                                              2             021616                                     Fed. R. Evid. See Plaintiff’s
                                                                            (for identification only)                  Motion in Limine.
                                                              3             MCSO-00091-96; 125-130; 156-168
                                                                     505.   CAD for IR17021635                         Rules 401, 403, 404, 802, 901
                                                              4             MCSO-00230                                 Fed. R. Evid. See Plaintiff’s
                                                              5                                                        Motion in Limine.
                                                                     506.   MCSO Policy No. CP-1: Use of Force
                                                              6             Policy, effective 02/06/2016
                                                              7             MCSO00256 – 261
                                                                     507.   02/06/2017 Traffic Ticket and Complaint    Rules 401, 403, 404, 802, 901
                                                              8             MCSO-01247, 1251                           Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                              9
                                                                     508.   MCSO Policy No. GJ-25: Canine
                                                             10             Operations Unit effective 02/22/2017
                                                                            MCSO-00263 - 266
                                                             11      509.   Change of Plea Hearing in Superior Court   Rules 401, 403, 404, 802, 901
The Guy Law Firm, P.L.L.C.




                                                             12             Case No. CR2017-132709-001 dated           Fed. R. Evid. See Plaintiff’s
                                                                            12/15/2017                                 Motion in Limine.
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13             MCSO-00298 – 317
                                                                     510.   Plaintiff’s Order of Confinement           Rules 401, 403, 404, 802, 901
                                   480.767 .3175




                                                             14
                                                                            MCSO-00073                                 Fed. R. Evid. See Plaintiff’s
                                                             15                                                        Motion in Limine.
                                                                     511.   Canine Unit Action and Demonstration
                                                             16             Unit Report for IR 17-021616
                                                             17             MCSO-00490
                                                                     512.   Incident Report 18017626 for failure to    Rules 401, 403, 404, 802, 901
                                                             18             pass drug test at Durango Jail             Fed. R. Evid. See Plaintiff’s
                                                             19             MCSO-01208 – 1209                          Motion in Limine.
                                                                     513.   CAD History for IR17021635                 Rules 401, 403, 404, 802, 901
                                                             20             MCSO-01221                                 Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                             21      514.   CAD History for Follow Up                  Rules 401, 403, 404, 802, 901
                                                             22             MCSO-01222 – 1223                          Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                             23      515.   CAD History for Follow Up at Mountain      Rules 401, 403, 404, 802, 901
                                                             24             Vista                                      Fed. R. Evid. See Plaintiff’s
                                                                            MCSO-01224                                 Motion in Limine.
                                                             25      516.   CAD History for IR17021615                 Rules 401, 403, 404, 802, 901
                                                                            MCSO-01225 – 1229                          Fed. R. Evid. See Plaintiff’s
                                                             26
                                                                                                                       Motion in Limine.
                                                             27      517.   06/25/2015 Traffic Ticket and Complaint    Rules 401, 403, 404, 802, 901
                                                                            MCSO-01244, 1248                           Fed. R. Evid. See Plaintiff’s
                                                             28                                                        Motion in Limine.

                                                                                                         - 35 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 36 of 49



                                                              1      518.   10/04/2018 Traffic Ticket and Complaint    Rules 401, 403, 404, 802, 901
                                                              2             MCSO-01245, 1249                           Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                              3      519.   10/28/2017 Traffic Ticket and Complaint    Rules 401, 403, 404, 802, 901
                                                                            MCSO-01246, 1250                           Fed. R. Evid. See Plaintiff’s
                                                              4                                                        Motion in Limine.
                                                              5      520.   October 28, 2017 DPS Report                Rules 401, 403, 404, 802, 901
                                                                            MCSO-01241 – 1253                          Fed. R. Evid. See Plaintiff’s
                                                              6                                                        Motion in Limine.
                                                              7      521.   Tempe Police Report for Assault on         Rules 401, 403, 404, 802, 901
                                                                            August 18, 2013                            Fed. R. Evid. See Plaintiff’s
                                                              8             MCSO-01254 - 1259                          Motion in Limine.
                                                                     522.   Tempe Police Booking Record dated          Rules 401, 403, 404, 802, 901
                                                              9
                                                                            August 18, 2013                            Fed. R. Evid. See Plaintiff’s
                                                             10             MCSO-01260 - 1263                          Motion in Limine.
                                                                     523.   Eversole AXON at 2017-07-15_1851
                                                             11             MCSO-00273
The Guy Law Firm, P.L.L.C.




                                                             12      524.   Jackson AXON at 2017-07-15_1909
                                                                            MCSO-00274
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13      525.   CAD Event History for IR17021616           Rules 401, 403, 404, 802, 901
                                                                            MCSO-01321 - 1330                          Fed. R. Evid. See Plaintiff’s
                                   480.767 .3175




                                                             14
                                                                                                                       Motion in Limine.
                                                             15      526.   Superior Court Complaint for Aggravated    Rules 401, 403, 404, 802, 901
                                                                            Assault                                    Fed. R. Evid. See Plaintiff’s
                                                             16             DEPUTY000001 – 7                           Motion in Limine.
                                                             17      527.   Superior Court Notice of Supervening       Rules 401, 403, 404, 802, 901
                                                                            Indictment                                 Fed. R. Evid. See Plaintiff’s
                                                             18             DEPUTY000008                               Motion in Limine.
                                                             19      528.   Superior Court Indictment for Aggravated   Rules 401, 403, 404, 802, 901
                                                                            Assault                                    Fed. R. Evid. See Plaintiff’s
                                                             20             DEPUTY00009 – 11                           Motion in Limine.
                                                                     529.   Eversole UOF Report
                                                             21
                                                                            (for identification only)
                                                             22             MCSO-00246–250
                                                                     530.   Jackson UOF Report
                                                             23             (for identification only)
                                                             24             MCSO-00251–255
                                                                     531.   Arizona State University Health Records    Rules 401, 403, 404, 802, 901
                                                             25             DEPUTY000067 – 298                         Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                             26
                                                                     532.   Judith Wellek Medical Records
                                                             27             DEPUTY000299 – 328
                                                             28

                                                                                                       - 36 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 37 of 49



                                                              1      533.   Scottsdale PD Crash Report 09-15063        Rules 401, 403, 404, 802, 901
                                                              2             DEPUTY000337 – 345 & 387                   Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                              3      534.   Finney UOF Report                          Rules 401, 403, 404, 802, 901
                                                                            (for identification only)                  Fed. R. Evid. See Plaintiff’s
                                                              4             MCSO-00231–238                             Motion in Limine.
                                                              5      535.   Hossack UOF Report                         Rules 401, 403, 404, 802, 901
                                                                            (for identification only)                  Fed. R. Evid. See Plaintiff’s
                                                              6             MCSO-00239–245                             Motion in Limine.
                                                              7      536.   SPD Report 16-07786 Leaving Scene of       Rules 401, 403, 404, 802, 901
                                                                            Crash                                      Fed. R. Evid. See Plaintiff’s
                                                              8             DEPUTY000363 – 369 & 387                   Motion in Limine.
                                                                     537.   SPD Report 18-00090 for Escort             Rules 401, 403, 404, 802, 901
                                                              9
                                                                            DEPUTY000370 – 383 & 387                   Fed. R. Evid. See Plaintiff’s
                                                             10                                                        Motion in Limine.
                                                                     538.   SPD AXON Camera for Incident Report        Rules 401, 403, 404, 802, 901
                                                             11             18-000090, Part 1                          Fed. R. Evid. See Plaintiff’s
The Guy Law Firm, P.L.L.C.




                                                             12             DEPUTY000391                               Motion in Limine.
                                                                     539.   SPD AXON Camera for Incident Report        Rules 401, 403, 404, 802, 901
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13             18-000090, Part 2                          Fed. R. Evid. See Plaintiff’s
                                                                            DEPUTY000391                               Motion in Limine.
                                   480.767 .3175




                                                             14
                                                                     540.   Maricopa County Adult Probation File       Rules 401, 403, 404, 802, 901
                                                             15             DEPUTY000392 – 523                         Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                             16      541.   Plaintiff’s LinkedIn Page                  Rules 401, 403, 404, 802, 901
                                                             17             DEPUTY000547 – 567                         Fed. R. Evid. See Plaintiff’s
                                                                                                                       Motion in Limine.
                                                             18      542.   Banner Health Records (received pursuant
                                                             19             to SDT)
                                                                            DEPUTY000568 – 639
                                                             20      543.   SAGE Counseling Records                    Rules 401, 403, 404, 802, 901
                                                                            DEPUTY000657 – 801                         Fed. R. Evid. See Plaintiff’s
                                                             21                                                        Motion in Limine.
                                                             22      544.   Arizona State University Student Records   Rules 401, 403, 404, 802, 901
                                                                            DEPUTY000802 – 910                         Fed. R. Evid. See Plaintiff’s
                                                             23                                                        Motion in Limine.
                                                             24      545.   Decorative Paving Solutions Employment     Rules 401, 403, 404, 802, 901
                                                                            Records                                    Fed. R. Evid. See Plaintiff’s
                                                             25             DEPUTY000911 – 927                         Motion in Limine.
                                                                     546.   Expert Robert Eden’s Report                Rule 802
                                                             26
                                                                            (for identification only)
                                                             27             DEPUTY000928 - 1007
                                                                     547.   Expert Robert Eden’s Curriculum Vitae
                                                             28             DEPUTY000998 – 1006

                                                                                                        - 37 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 38 of 49



                                                              1      548.   Plaintiff’s Facebook                   Rules 401, 403, 404, 802, 901
                                                              2             DEPUTY001008                           Fed. R. Evid. See Plaintiff’s
                                                                                                                   Motion in Limine.
                                                              3      549.   Plaintiff’s Instagram                  Rules 401, 403, 404, 802, 901
                                                                            DEPUTY001009                           Fed. R. Evid. See Plaintiff’s
                                                              4                                                    Motion in Limine.
                                                              5      550.   Plaintiff’s SnapChat                   Rules 401, 403, 404, 802, 901
                                                                            DEPUTY001010                           Fed. R. Evid. See Plaintiff’s
                                                              6                                                    Motion in Limine.
                                                              7      551.   Declaration of Sgt. Eversole           Rule 802
                                                                            (for identification only)
                                                              8             EX. 6 to DEFS’ MSJ Dkt. 118
                                                                     552.   Declaration of Deputy Finney           Rules 401, 403, 404, 802, 901
                                                              9
                                                                            (for identification only)              Fed. R. Evid. See Plaintiff’s
                                                             10             EX. 2 to DEFS’ MSJ Dkt. 118            Motion in Limine.
                                                                     553.   Declaration of Deputy Hossak           Rules 401, 403, 404, 802, 901
                                                             11             (for identification only)              Fed. R. Evid. See Plaintiff’s
The Guy Law Firm, P.L.L.C.




                                                             12             EX. 3 to DEFS’ MSJ Dkt. 118            Motion in Limine.
                                                                     554.   Declaration of Sgt. Jackson            Rule 802
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13             (for identification only)
                                                                            EX. 5 to DEFS’ MSJ Dkt. 118
                                   480.767 .3175




                                                             14
                                                                     555.   Declaration of Expert Robert Eden      Rule 802
                                                             15             (for identification only)
                                                                            EX. 8 to DEFS’ MSJ Dkt. 118
                                                             16      556.   AXON_Flex_Video_2017-07-15_1850        Rules 401, 403, 404, 802, 901
                                                             17             MCSO_00275                             Fed. R. Evid. See Plaintiff’s
                                                                                                                   Motion in Limine.
                                                             18      557.   Det. Hossak’s AXON_Flex_Video_2017-    Rules 401, 403, 404, 802, 901
                                                             19             07-15_1852_Redacted                    Fed. R. Evid. See Plaintiff’s
                                                                            MCSO_00276                             Motion in Limine.
                                                             20      558.   AXON_Flex_Video_2017-07-15_1900        Rules 401, 403, 404, 802, 901
                                                                            MCSO_00277                             Fed. R. Evid. See Plaintiff’s
                                                             21                                                    Motion in Limine.
                                                             22      559.   Sgt. Jackson AXON_Flex_Video_2017-
                                                                            07-15_1947_Redacted
                                                             23             MCSO_00281
                                                             24      560.   Sgt. Eversole AXON_Flex_Video_2017-
                                                                            07-15_1947-file 2
                                                             25             MCSO_00282
                                                                     561.   Sgt. Hossak AXON_Flex_Video_2017-07-   Rules 401, 403, 404, 802, 901
                                                             26
                                                                            15_1952_Redacted                       Fed. R. Evid. See Plaintiff’s
                                                             27             MCSO_00283                             Motion in Limine.
                                                                     562.   Sgt. Eversole AXON_Flex_Video_2017-
                                                             28             07-15_2017

                                                                                                     - 38 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 39 of 49



                                                              1                MCSO_00284
                                                              2        563.    AXON_Flex_Video_2017-07-15_2019
                                                                               Redacted
                                                              3                MCSO_00286
                                                                       564.    AXON_Flex_Video_2017-07-15_2049
                                                              4
                                                                               Redacted
                                                              5                MCSO_00288
                                                                       565.    Plaintiff’s Claim Against US Dept. of          Rules 401 and 403, 802 Fed.
                                                              6                Agriculture                                    R. Evid.
                                                              7                MCGOUGH-USFS-000001 - 27
                                                                       566.    United States Dept. of Agriculture Forrest
                                                              8                Services Incident Report
                                                                               MCGOUGH-USFS-000032 – 35
                                                              9
                                                                       567.    Cooperative Law Enforcement Agreement          Rules 401 and 403, 901 Fed.
                                                             10                MCGOUGH-USFS-000036 – 44                       R. Evid.
                                                                       568.    Penzone Request for Certification              Rules 401 and 403, 901 Fed.
                                                             11                MCGOUGH-USFS-000045 – 49                       R. Evid.
The Guy Law Firm, P.L.L.C.




                                                             12        569.    USFS Letter to Steven Guy                      Rules 401, 403, 802 901 Fed.
                                                                               MCGOUGH-USFS-000077 – 79                       R. Evid.
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13        570.    North Mesa Justice Court File                  Rules 401, 403, 404, 802, 901
                                                                               MCGOUGH-USFS-000248 - 260                      Fed. R. Evid. See Plaintiff’s
                                   480.767 .3175




                                                             14
                                                                                                                              Motion in Limine.
                                                             15        571.    McGough’s Answers to Interrogatories           Rule 401, Fed. R. Evid.
                                                                               dated 01/14/2019
                                                             16
                                                                       572.    McGough’s First Amended Answers to             Rule 401, Fed. R. Evid.
                                                             17                Interrogatories dated 02/14/2019
                                                                       573.    McGough’s Second Amended Answers to            Rule 401, Fed. R. Evid.
                                                             18                Interrogatories dated 03/20/2019
                                                             19          4. Each party hereby acknowledges by signing this Joint Proposed Final Pretrial
                                                             20   Order that any objections not specifically raised herein are waived.
                                                             21          H. Depositions to be Offered.
                                                             22          Plaintiff’s Deposition Designations
                                                             23          a. Shaun Eversole (defendant), taken on 12/13/2018.
                                                             24               Page/Line                  Objections, Counter-Objections
                                                             25                                          Deputy Eversole will testify live at trial, such that
                                                                              6/12-14
                                                                                                         Plaintiff’s designations of portions of his deposition
                                                             26                                          testimony “to be read or submitted at trial” are
                                                                                                         improper. Should Deputy Eversole not testify at
                                                             27
                                                                                                         trial for unexpected reasons, Defendants reserve the
                                                             28                                          right to object to Plaintiff’s designations and make

                                                                                                             - 39 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 40 of 49



                                                              1                                  counter-designations at that time.
                                                              2           7/7-13
                                                              3           10/10-11/12
                                                              4           12/23-13/12
                                                              5           13/20-22
                                                              6           14/13-15/14
                                                              7           16/17-19/23
                                                              8           21/15-22/15
                                                              9           25/3-26/2
                                                             10           26/12-28/19
                                                             11           32/2-36/16
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                          36/19-37/1
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                          37/5-39/2
                                   480.767 .3175




                                                             14
                                                                          39/11-41/4
                                                             15
                                                                          41/9-14
                                                             16
                                                                          44/1-7
                                                             17
                                                                          45/8-46/10
                                                             18
                                                                          47/2-48/4
                                                             19
                                                                          48/11-49/3
                                                             20
                                                                          49/15-50/11
                                                             21
                                                                          50/24-51/7
                                                             22
                                                                          51/11-16
                                                             23
                                                                          51/24-52/24
                                                             24
                                                                          53/4-24
                                                             25
                                                                          54/3-65/8
                                                             26
                                                                          65/22-66/10
                                                             27
                                                                          67/4-69/23
                                                             28

                                                                                                     - 40 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 41 of 49



                                                              1
                                                                          70/1-3
                                                              2
                                                                          71/19-1
                                                              3
                                                                          72/10-74/25
                                                              4
                                                                          77/5-24
                                                              5
                                                                          78/3-19
                                                              6
                                                                          79/5-22
                                                              7
                                                                          80/2-5
                                                              8
                                                                          80/6-83/3
                                                              9
                                                                          83/22-84/21
                                                             10
                                                                          35/3-18
                                                             11
                                                                          86/24-88/17
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                          89/12-91/3
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                          92/5-93/20
                                   480.767 .3175




                                                             14
                                                                          94/8-95/12
                                                             15
                                                                          96/11-97/14
                                                             16
                                                             17           97/22-98/3

                                                             18           98/21-99/10

                                                             19           100/10-103/8

                                                             20           103/12-109/14

                                                             21           110/2-114/7

                                                             22           114/17-119/6

                                                             23           121/11-18

                                                             24           122/9-123/9

                                                             25           123/22-124/21

                                                             26           125/8-127/7

                                                             27           127/15-132/2
                                                             28           132/10-133/1

                                                                                                     - 41 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 42 of 49



                                                              1
                                                                          133/21-135/7
                                                              2
                                                                          135/16-136/8
                                                              3
                                                                          136/20-142/5
                                                              4
                                                                          142/18-146/11
                                                              5
                                                                          146/23-25
                                                              6
                                                                          147/11-148/13
                                                              7
                                                                          151/2-152/14
                                                              8
                                                                          153/11-13
                                                              9
                                                                          155/6-156/11
                                                             10
                                                                          160/2-165/2
                                                             11
                                                                          165/16-167/11
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                          172/2-173/17
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                          175/19-176/8
                                   480.767 .3175




                                                             14
                                                                          176/14-178/3
                                                             15
                                                                          178/12-183/6
                                                             16
                                                             17           183/17-23

                                                             18           184/14-187/24

                                                             19           188/22-24

                                                             20           189/5-9

                                                             21           193/16-194/1

                                                             22        b. Alden Jackson (MCSO Deputy), taken on 12/13/2018.

                                                             23           Page/Line              Objections, Counter-Objections
                                                                                                 Deputy Jackson will testify live at trial, such that
                                                             24           6/24-7/1
                                                                                                 Plaintiff’s designations of portions of his deposition
                                                             25                                  testimony “to be read or submitted at trial” are
                                                                                                 improper. Should Deputy Jackson not testify at trial
                                                             26                                  for unexpected reasons, Defendants reserve the
                                                                                                 right to object to Plaintiff’s designations and make
                                                             27
                                                                                                 counter-designations at that time.
                                                             28

                                                                                                     - 42 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 43 of 49



                                                              1
                                                                          9/7-20
                                                              2
                                                                          11/5-12
                                                              3
                                                                          11/23-12/6
                                                              4
                                                                          13/12-17
                                                              5
                                                                          13/23-14/23
                                                              6
                                                                          20/14-21/8
                                                              7
                                                                          22/9-23/15
                                                              8
                                                                          24/5-15
                                                              9
                                                                          24/25-25/18
                                                             10
                                                                          27/5-27/11
                                                             11
                                                                          41/7-44/5
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                          45/14-18
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                          45/23-46/18
                                   480.767 .3175




                                                             14
                                                                          47/21-23
                                                             15
                                                                          48/14-49/19
                                                             16
                                                             17           49/23-24

                                                             18           50/24-51/24

                                                             19           52/7-11

                                                             20           56/3-11

                                                             21           57/2-4

                                                             22           60/1-5

                                                             23           60/17-20

                                                             24           61/2-64/19

                                                             25           66/2-69/11

                                                             26           69/22-70/21

                                                             27           70/24-72/5
                                                             28           72/25-73/21

                                                                                                     - 43 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 44 of 49



                                                              1
                                                                           77/6-82/1
                                                              2
                                                                           82/24-83/23
                                                              3
                                                                           84/22-85/4
                                                              4
                                                                           85/20-89/5
                                                              5
                                                                       c. Kelly Fleming (U.S.F.S. Officer), taken on 12/14/2018.
                                                              6
                                                                           Page/Line                Objections, Counter-Objections
                                                              7                                     Officer Fleming will testify live at trial, such that
                                                                           6/18-20
                                                              8                                     Plaintiff’s designations of portions of her deposition
                                                                                                    testimony “to be read or submitted at trial” are
                                                              9                                     improper. Should Officer Fleming not testify at trial
                                                             10                                     for unexpected reasons, Defendants reserve the
                                                                                                    right to object to Plaintiff’s designations and make
                                                             11                                     counter-designations at that time.
The Guy Law Firm, P.L.L.C.




                                                             12            10/7-15
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13            12/14-13/3
                                   480.767 .3175




                                                             14            13/16-25
                                                             15            14/11-15/3
                                                             16            15/23-18/13
                                                             17            19/16-19
                                                             18            21/13-22/13
                                                             19            23/21-24
                                                             20            24/7-17
                                                             21            25/1-16
                                                             22            25/21-27/1
                                                             23            27/5-16
                                                             24            28/1-5
                                                             25            31/5-32/3
                                                             26            32/13-33/24
                                                             27            37/22-38/4
                                                             28

                                                                                                        - 44 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 45 of 49



                                                              1
                                                                             48/25-49/2
                                                              2
                                                                             50/5-51/2
                                                              3
                                                                             55/25-57/21
                                                              4
                                                                             58/1-13
                                                              5
                                                                             59/2-15
                                                              6
                                                                             59/23-71/1
                                                              7
                                                                             71/16-18
                                                              8
                                                                             71/24-72/5
                                                              9
                                                                             72/13-20
                                                             10
                                                                             73/4-74/25
                                                             11
                                                                             75/7-80/15
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                             81/10-84/16
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                             89/7-11
                                   480.767 .3175




                                                             14
                                                                             90/13-16
                                                             15
                                                                             102/20-22
                                                             16
                                                             17              109/5-15

                                                             18          Defendants’ Deposition Designations

                                                             19          Four depositions were taken in this case—Plaintiff, Deputy Eversole, Deputy

                                                             20   Jackson, and Officer Fleming. All four deponents are expected to testify live at trial. Should

                                                             21   any of them not testify at trial for unexpected reasons, Defendants reserve the right to make

                                                             22   deposition designations at that time.

                                                             23          I. Motions in Limine.

                                                             24          Motions in Limine and responses thereto shall be filed as separate pleadings and in

                                                             25   accordance with the Court’s Order Setting Final Pretrial Conference.

                                                             26          Plaintiff has filed the following Motions in Limine:

                                                             27                 1. Motion in Limine No. 1 – Prior Acts.

                                                             28                 2. Motion in Limine No. 2 - Pre-Holding Cell Events.


                                                                                                              - 45 -
                                                                      Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 46 of 49



                                                              1
                                                                                     3. Motion in Limine No. 3 - Prior Wrestling Background.
                                                              2
                                                                             Defendants have filed the following Motions in Limine:
                                                              3
                                                                                     1. Motion in Limine No. 1—Exclude W. Ken Katsaris
                                                              4
                                                                                     2. Motion in Limine No. 2—Exclude Evidence Pertaining to Professional
                                                              5
                                                                                          Standards Bureau Investigations
                                                              6
                                                                                     3. Motion in Limine No. 3—Exclude Unrelated Law Enforcement
                                                              7
                                                                                          Incidents
                                                              8
                                                                             J. List All Pending Motions.
                                                              9
                                                                             None.
                                                             10
                                                                             K. Procedures for Expediting Trial
                                                             11
                                                                             Defendants propose that the scope of Defendants’ cross-examination of the
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  following witnesses to be called during Plaintiff’s case-in-chief be expanded to allow full
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  examination and minimize the need to recall the witnesses during Defendants’ case-in-
                                   480.767 .3175




                                                             14
                                                                  chief: 4
                                                             15
                                                                             a. Shane McGough;
                                                             16
                                                                             b. Shaun Eversole;
                                                             17
                                                                             c. Alden Jackson; and
                                                             18
                                                                             d. Kelly Fleming.
                                                             19
                                                                             Defendants further propose that the Court issue juror questionnaires in preparation
                                                             20
                                                                  for jury selection, with responses due no less than two weeks before trial is scheduled to
                                                             21
                                                                  begin, in order to shorten jury selection.
                                                             22
                                                                             L. Estimated Length of Trial.
                                                             23
                                                                             _3__ hours for opening statements and closing arguments.
                                                             24
                                                                             _20_ hours for Plaintiff(s)' case, including cross-examination of other parties'
                                                             25
                                                                             witnesses.
                                                             26
                                                             27
                                                                  4
                                                             28    Defendants reserve the right to recall any witnesses called by Plaintiff during his case-in-
                                                                  chief to address matters not already covered if necessary.

                                                                                                                  - 46 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 47 of 49



                                                              1
                                                                         _20_ hours for Defendant(s)' case, including cross-examination of other parties'
                                                              2
                                                                         witnesses.
                                                              3
                                                                         _3__ hours for rebuttal.
                                                              4
                                                                         M. Jury Demand.
                                                              5
                                                                         The parties stipulate that the demand for a jury trial was timely and proper.
                                                              6
                                                                         N. Proposed Set of Supplemental Voir Dire.
                                                              7
                                                                         The Court’s proposed voir dire questions are located on the Court’s website at
                                                              8
                                                                  www.azd.uscourts.gov under Judges’ Information/Orders; Forms and Procedures; and
                                                              9
                                                                  Diane J. Humetewa. In addition, each party may separately file a proposed set of voir dire
                                                             10
                                                                  questions, not to exceed ten (10) each. The questions shall be drafted in a neutral manner.
                                                             11
                                                                  If the parties disagree about a particular question, the opponent shall state the reason for the
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                  objection immediately below the question.
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                         Defendants further propose that the Court issue juror questionnaires in preparation
                                   480.767 .3175




                                                             14
                                                                  for jury selection, with responses due no less than two weeks before trial is scheduled to
                                                             15
                                                                  begin, in order to shorten jury selection.
                                                             16
                                                                         O. Joint Proposed Jury Instructions.
                                                             17
                                                                         The parties shall file a joint list of proposed jury instructions and submit by email a
                                                             18
                                                                  copy in Microsoft Word to humetewa_chambers@azd.uscourts.gov. The list of proposed
                                                             19
                                                                  jury instructions should follow the Ninth Circuit Model Jury Instructions (2007) available
                                                             20
                                                                  on the Court's website at http://www.azd.uscourts.gov/judges/judges-orders. Disputed
                                                             21
                                                                  instructions shall be noted as such at the top of each instruction. Where an instruction is
                                                             22
                                                                  disputed, immediately following the content of the instruction, the proponent shall state
                                                             23
                                                                  supporting citations and authorities for the instruction. The party opposing the instruction
                                                             24
                                                                  shall state all objections to the instruction with citations and authorities supporting the
                                                             25
                                                                  objection. Where there are multiple defendants, identify the proposing or opposing party.
                                                             26
                                                                         P. Form of Verdict.
                                                             27
                                                             28

                                                                                                               - 47 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 48 of 49



                                                              1
                                                                         Each party shall file a proposed from of verdict, including any proposed special
                                                              2
                                                                  verdict forms or juror interrogatories.
                                                              3
                                                                         Q. Recording of Proceedings.
                                                              4
                                                                         If a party requires special services such as daily copies or real time, they should make
                                                              5
                                                                  such request no later than two (2) weeks prior to trial to Linda Schroeder at
                                                              6
                                                                  Linda_Schroeder@azd.uscourts.gov.
                                                              7
                                                                         R. Certifications.
                                                              8
                                                                         The undersigned counsel for each of the parties in this action do hereby certify and
                                                              9
                                                                  acknowledge the following:
                                                             10
                                                                         4.     All discovery has been completed.
                                                             11
                                                                         5.     The identity of each witness has been disclosed to opposing counsel.
The Guy Law Firm, P.L.L.C.




                                                             12
                                                                         6.     Each exhibit listed herein: (1) is in existence; (2) is numbered; and (3) has
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                                                  been disclosed and shown to opposing counsel.
                                   480.767 .3175




                                                             14
                                                                         7.     The parties have complied in all respects with the mandates of the Court’s
                                                             15
                                                                  Rule 16 Scheduling Order and Order Setting Final Pretrial Conference.
                                                             16
                                                                         8.     The parties have made all of the disclosures required by the Federal Rules of
                                                             17
                                                                  Civil Procedure (unless otherwise previously ordered to the contrary).
                                                             18
                                                                         9.     The parties acknowledge that once this Joint Proposed Final Pretrial Order
                                                             19
                                                                  has been signed and lodged by the parties, no amendments to this Order can be made
                                                             20
                                                                  without leave of Court.
                                                             21
                                                             22   APPROVED AS TO FORM AND CONTENT:
                                                             23
                                                             24   _______________________                              ____________________
                                                             25   Attorney for Plaintiff(s)                            Attorney for Defendants(s)

                                                             26
                                                             27   Based on the foregoing,

                                                             28

                                                                                                              - 48 -
                                                                  Case 2:18-cv-01302-DJH Document 151 Filed 03/29/21 Page 49 of 49



                                                              1
                                                                        IT IS ORDERED that this Joint Proposed Final Pretrial Order jointly submitted by
                                                              2
                                                                  the parties is hereby APPROVED and ADOPTED as the Final Pretrial Order of this Court.
                                                              3
                                                              4
                                                              5                                          DATED this __ day of March 2021.

                                                              6
                                                              7
                                                              8                                          Hon. Diane J. Humetewa
                                                                                                         United States District Judge
                                                              9
                                                             10
                                                             11
The Guy Law Firm, P.L.L.C.




                                                             12
                         Scotts dale, Ariz ona 85258-53 26
                         10105 E. Via Linda, Suite 1 03




                                                             13
                                   480.767 .3175




                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                                          - 49 -
